Exhibit 10.1
EXECUTION COPY
 
 
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 4, 2010
among
RALCORP RECEIVABLES CORPORATION,
as Seller,
RALCORP HOLDINGS, INC.,
as Master Servicer,
THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME PARTY HERETO,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE FUNDING AGENTS FROM TIME TO TIME PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Agent
 
 
J.P. MORGAN SECURITIES INC.
SUNTRUST ROBINSON HUMPHREY, INC.,
as Managing Agents

 

 



--------------------------------------------------------------------------------



 



              ARTICLE I PURCHASE ARRANGEMENTS     2  
 
           
Section 1.1
  Purchase Facility     2  
Section 1.2
  Increases     3  
Section 1.3
  Decreases     3  
Section 1.4
  Payment Requirements     4  
Section 1.5
  Term-Out Provisions     4  
 
            ARTICLE II PAYMENTS AND COLLECTIONS     5  
 
           
Section 2.1
  Payments     5  
Section 2.2
  Collections Prior to Amortization     6  
Section 2.3
  Collections Following Amortization     6  
Section 2.4
  Application of Collections     6  
Section 2.5
  Payment Rescission     7  
Section 2.6
  Maximum Purchaser Interests     8  
Section 2.7
  Clean-Up Call     8  
Section 2.8
  Payments During the Term-Out Period     8  
 
            ARTICLE III CONDUIT FUNDING     8  
 
           
Section 3.1
  CP Costs     8  
Section 3.2
  CP Costs Payments     8  
Section 3.3
  Calculation of CP Costs     9  
 
            ARTICLE IV COMMITTED PURCHASER FUNDING     9  
 
           
Section 4.1
  Committed Purchaser Funding     9  
Section 4.2
  Yield Payments     9  
Section 4.3
  Selection and Continuation of Tranche Periods     9  
Section 4.4
  Committed Purchaser Discount Rates     10  
Section 4.5
  Suspension of the LIBO Rate     10  
Section 4.6
  Term-Out Period Accounts     11  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     11  
 
           
Section 5.1
  Representations and Warranties of the Seller Parties     11  
Section 5.2
  Committed Purchaser Representations and Warranties     15  
 
            ARTICLE VI CONDITIONS OF PURCHASES     16  
 
           
Section 6.1
  Conditions Precedent to Amendment and Restatement     16  
Section 6.2
  Conditions Precedent to All Purchases and Reinvestments     16  
 
            ARTICLE VII COVENANTS     17  
 
           
Section 7.1
  Affirmative Covenants of the Seller Parties     17  
Section 7.2
  Negative Covenants of the Seller Parties     25  

 

ii



--------------------------------------------------------------------------------



 



              ARTICLE VIII ADMINISTRATION AND COLLECTION     26  
 
           
Section 8.1
  Designation of Master Servicer     26  
Section 8.2
  Duties of Master Servicer     27  
Section 8.3
  Collection Notices     28  
Section 8.4
  Responsibilities of Seller     29  
Section 8.5
  Reports     29  
Section 8.6
  Servicing Fees     29  
 
            ARTICLE IX AMORTIZATION EVENTS     29  
 
           
Section 9.1
  Amortization Events     29  
Section 9.2
  Remedies     31  
 
            ARTICLE X INDEMNIFICATION     32  
 
           
Section 10.1
  Indemnities by The Seller Parties     32  
Section 10.2
  Increased Cost and Reduced Return     34  
Section 10.3
  Other Costs and Expenses     36  
 
            ARTICLE XI THE agent and funding agents     36  
 
           
Section 11.1
  Authorization and Action     36  
Section 11.2
  Delegation of Duties     37  
Section 11.3
  Exculpatory Provisions     37  
Section 11.4
  Reliance by Funding Agents and Agent     37  
Section 11.5
  Non-Reliance on Agent, Funding Agents and Other Purchasers     38  
Section 11.6
  Reimbursement and Indemnification     38  
Section 11.7
  Agent and Funding Agents in their Individual Capacities     38  
Section 11.8
  Successor Agent and Funding Agents     39  
 
            ARTICLE XII ASSIGNMENTS; PARTICIPATIONS     39  
 
           
Section 12.1
  Assignments     39  
Section 12.2
  Participations     40  
Section 12.3
  Federal Reserve     41  
 
            ARTICLE XIII [Intentionally deleted]     41  
 
            ARTICLE XIV MISCELLANEOUS     41  
 
           
Section 14.1
  Waivers and Amendments     41  
Section 14.2
  Notices     42  
Section 14.3
  Ratable Payments     42  
Section 14.4
  Protection of Ownership Interests of the Purchasers     43  
Section 14.5
  Confidentiality     43  

 

iii



--------------------------------------------------------------------------------



 



             
Section 14.6
  Bankruptcy Petition     44  
Section 14.7
  Limitation of Liability     44  
Section 14.8
  CHOICE OF LAW     44  
Section 14.9
  CONSENT TO JURISDICTION     44  
Section 14.10
  WAIVER OF JURY TRIAL     45  
Section 14.11
  Integration; Binding Effect; Survival of Terms     45  
Section 14.12
  Counterparts; Severability; Section References     45  
Section 14.13
  Agent Roles; Acknowledgment     46  
Section 14.14
  Characterization     46  
Section 14.15
  Limited Recourse     47  
Section 14.16
  USA PATRIOT Act     48  
Section 14.17
  Amendment and Restatement; Consent to Amendment of Receivables Sale Agreement
    48  
 
            Exhibits and Schedules        
 
           
Exhibit I
  Definitions        
Exhibit II
  Form of Purchase Notices        
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; FEIN        
Exhibit IV
  Lock-Boxes; Collection Banks; Collection Accounts        
Exhibit V
  Form of Compliance Certificate        
Exhibit VI
  Form of Collection Account Agreement        
Exhibit VII
  Form of Assignment Agreement        
Exhibit VIII
  Credit and Collection Policy        
Exhibit IX
  Form of Contract(s)        
Exhibit X
  Form of Monthly Report        
Exhibit XI
  Form of Performance Undertaking        
 
           
Schedule A
  Purchaser Groups        
Schedule B
  Notice Addresses; Wiring Instructions; Administrative Details        
Schedule C
  List of Closing Documents        

 

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
November 4, 2010, is by and among RALCORP RECEIVABLES CORPORATION, a Nevada
corporation (“Seller”), RALCORP HOLDINGS, INC., a Missouri corporation
(“Ralcorp”), as initial Master Servicer (the Master Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), THE ENTITIES LISTED ON
SCHEDULE A TO THIS AGREEMENT AS “COMMITTED PURCHASERS” (together with any of
their respective successors and assigns hereunder, the “Committed Purchasers”),
THE ENTITIES LISTED ON SCHEDULE A TO THIS AGREEMENT AS “CONDUITS” (together with
any of their respective successors and assigns hereunder, the “Conduits”), THE
ENTITIES LISTED ON SCHEDULE A TO THIS AGREEMENT AS “FUNDING AGENTS” (together
with any of their respective successors and assigns hereunder (the “Funding
Agents”), and JPMORGAN CHASE BANK, N.A., a national banking association, as
agent for the Purchasers hereunder or any successor agent hereunder (together
with its successors and assigns hereunder, the “Agent”) and amends and restates
in its entirety that certain Receivables Purchase Agreement, dated as of
September 25, 2001, among certain of the parties hereto, as heretofore amended
from time to time (the “Existing Agreement”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.
PRELIMINARY STATEMENTS
Seller desires to add a new Purchaser Group to the facility evidenced by the
Existing Agreement consisting of SunTrust Robinson Humphrey, Inc., as a Funding
Agent, Three Pillars Funding LLC (“Three Pillars”), as a Conduit and SunTrust
Bank as a Committed Purchaser, and, thereafter, to continue to transfer and
assign Purchaser Interests to the Purchasers from time to time.
Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time and in the event that a Conduit declines
to make any purchase, the Committed Purchasers in its Purchaser Group shall, at
the request of Seller, purchase Purchaser Interests from time to time.
Each Funding Agent has been requested and is willing to act as agent on behalf
of the Purchasers in its Purchaser Group in accordance with the terms hereof and
JPMorgan Chase Bank, N.A. has been requested and is willing to act as Agent on
behalf of Purchasers in accordance with the terms hereof.
The parties desire to amend and restate in its entirety the Existing Agreement
on the terms and subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------



 



ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.
(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of the
Purchasers by delivering a Purchase Notice to the Agent and the Funding Agents
in accordance with Section 1.2. In accordance with the terms and conditions set
forth herein during the period from the date hereof to but not including the
Facility Termination Date, each Conduit may in its sole discretion, instruct its
related Funding Agent to cause the Agent to purchase on its behalf Purchaser
Interests offered for sale from time to time hereunder, and, each Committed
Purchaser shall, if the Conduit in its related Purchaser Group elects not to,
instruct its related Funding Agent to cause the Agent to purchase on its behalf
Purchaser Interests from time to time, in an amount, for each Purchaser Group,
equal to its Percentage of the Purchaser Interests then offered for sale by the
Seller; provided, however, that no Purchaser shall purchase any Purchaser
Interests if, after giving effect to the purchase thereof:
(i) the aggregate Capital of the Purchaser Interests held by such Purchaser
hereunder shall exceed its Conduit Purchase Limit (in the case of a Conduit) or
Commitment (in the case of a Committed Purchaser);
(ii) the aggregate Capital of the Purchaser Interests held by the Purchasers in
any Purchaser Group exceed the aggregate amount of the Commitments of the
Committed Purchasers in such Purchaser Group;
(iii) the Aggregate Capital shall exceed the Purchase Limit; or
(iv) the Purchaser Interests shall exceed 100%.
(b) Notwithstanding the foregoing, to the extent that any Committed Purchaser
fails to agree to an extension of the Liquidity Termination Date in accordance
with Section 1.5 hereof, (i) such Committed Purchaser shall fund such Committed
Purchaser’s Pro Rata Share of the Purchase Price for such Purchaser Interest by
making a Term-out Period Account Funded Incremental Purchase and (ii) the
Conduits in such Committed Purchaser’s Purchaser Group shall not make any
Incremental Purchases after the then existing Scheduled Liquidity Termination
Date if after giving effect thereto the aggregate Capital of all Purchaser
Interests of such Conduits would exceed an amount equal to (i) the applicable
Purchaser Group Purchase Limit, minus (ii) the Commitment of the Non-Renewing
Committed Purchaser.
(c) Seller may, upon at least thirty (30) days’ notice to the Funding Agents,
terminate in whole or reduce in part, ratably among the Purchaser Groups in
accordance with their respective Percentages (and within each Purchaser Group,
ratably among the Committed Purchasers in accordance with their respective Pro
Rata Shares), the unused portion of the Purchase Limit; provided, that each
partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof.

 

2



--------------------------------------------------------------------------------



 



Section 1.2 Increases.
(a) Seller shall provide the Funding Agents with prior notice in the form set
forth as Exhibit II hereto of each Incremental Purchase (a “Purchase Notice”) by
2:00 p.m. (Chicago time), at least two (2) Business Days prior to the requested
date of such Incremental Purchase. Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price and each Purchaser Group’s Percentage
thereof (which shall not be less than $1,000,000 or a larger integral multiple
of $100,000) and date of purchase (which shall be a Business Day) and, in the
event all or a portion of such Incremental Purchase is to be funded by one or
more Committed Purchasers, the requested Discount Rate and Tranche Period;
provided, however, that not more than five (5) Purchase Notices may be delivered
in any one calendar month and not more than one (1) unfunded Purchase Notice may
be outstanding at any one time. Following its receipt of a Purchase Notice, each
Funding Agent will determine whether the Conduits in its related Purchaser Group
will participate in such Incremental Purchase. If a Conduit declines to
participate in a proposed Incremental Purchase, the related Funding Agent shall
promptly notify Seller and the Master Servicer of such fact, and Seller may
thereupon cancel the Purchase Notice as to all Purchaser Groups or, in the
absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Committed Purchasers in the related Purchaser Group
ratably in accordance with their respective Pro Rata Shares. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Conduit or Committed Purchaser, as applicable,
shall deposit to an account specified by its Funding Agent, for transfer to the
Facility Account, in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit, its Purchaser
Group’s Percentage of the aggregate Purchase Price of the Purchaser Interests or
(ii) in the case of a Committed Purchaser, such Committed Purchaser’s Pro Rata
Share of its Purchaser Group’s Percentage of the aggregate Purchase Price of the
Purchaser Interests being purchased by the Committed Purchasers in such
Purchaser Group.
(b) Notwithstanding the foregoing, on the date hereof, Three Pillars Funding LLC
shall pay to Falcon Asset Securitization Company LLC, by wire transfer of
immediately available funds to JPMorgan to Account Number [       ], Account
Name: Falcon Asset Sec LLC, [                  ], an amount equal to
$33,333,333.33, so that, after giving effect to such payment and the addition of
the Purchaser Group for which SunTrust Robinson Humphrey, Inc. acts as Funding
Agent, the funding by the Purchaser Groups of any Incremental Purchase to be
made on the date hereof and any reduction to the Aggregate Capital on the date
hereof, each Purchaser Group shall have funded its respective Percentage of the
Aggregate Capital on the date hereof.
Section 1.3 Decreases. Seller shall provide the Funding Agents with prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Collections. Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Capital shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced (the “Aggregate Reduction”) which shall be
applied ratably to the Purchaser Interests of the Purchaser Groups in accordance
with the amount of Capital owing to each Purchaser Group (and within each
Purchaser Group, ratably among the Purchasers, in accordance with the amount of
Capital owing to each Purchaser in such Purchaser Group). Only one (1) Reduction
Notice shall be outstanding at any time.

 

3



--------------------------------------------------------------------------------



 



Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the applicable Funding Agent, for the account of such Purchaser, in
accordance with the wire instructions set forth on Schedule B hereto for such
Funding Agent, until otherwise notified by such Funding Agent. Upon notice to
Seller, the Agent may debit the Facility Account for all amounts due and payable
hereunder. Except for computations of Yield or Default Fee based on the Prime
Rate, all computations of Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
All computations of Yield or Default Fee based on the Prime Rate shall be
computed for actual days elapsed on the basis of a year consisting of 365 (or
366, as applicable) days. If any amount hereunder shall be payable on a day
which is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
Section 1.5 Term-Out Provisions.
(a) Extension of Term. The Seller may, at any time during the period which is no
more than ninety (90) days or less than sixty (60) days immediately preceding
the Liquidity Termination Date (as such date may have previously been extended
pursuant to this Section 1.5), request that the then applicable Liquidity
Termination Date be extended for up to an additional 180 days. Any such request
shall be in writing and delivered to the Agent (which shall be promptly
forwarded by the Agent to each Funding Agent), and shall be subject to the
following conditions: (i) no Committed Purchaser shall have an obligation to
extend the Liquidity Termination Date at any time, and (ii) any such extension
with respect to any Committed Purchaser shall be effective only upon the written
agreement of the Agent, the applicable Funding Agent, such Committed Purchaser,
the Seller and the Master Servicer. Each Funding Agent shall respond to any such
request on behalf of the Committed Purchasers in its Purchaser Group no later
than the fifteenth (15th) day prior to the Liquidity Termination Date (the
“Response Deadline”) and a failure by any Funding Agent to respond by the
Response Deadline shall be deemed to be a rejection of the requested extension.
Notwithstanding the foregoing, the Liquidity Termination Date shall not occur as
a result of any Funding Agent’s failure to agree to any such extension (each
Committed Purchaser in such Funding Agent’s Purchaser Group being a
“Non-Renewing Committed Purchaser”) if, on or prior to such date (the “Scheduled
Liquidity Termination Date”), either such Non-Renewing Committed Purchaser is
replaced by another Committed Purchaser which has a Commitment equal to or
greater than that of such Non-Renewing Committed Purchaser (the “Non-Renewing
Amount”), or (ii) the Seller requests Term-out Period Advances to be made by the
Non-Renewing Committed Purchaser in accordance with the provisions of
Section 1.5(b) and (c) on the Scheduled Liquidity Termination Date.

 

4



--------------------------------------------------------------------------------



 



(b) Term-Out Period Advances. On the Scheduled Liquidity Termination Date, each
Non-Renewing Committed Purchaser shall, by 11:00 a.m. (Chicago time) on the
Scheduled Liquidity Termination Date following its receipt of written request
therefor from the Seller and subject to the satisfaction of the applicable
conditions precedent set forth in Section 6.2, (i) establish such Committed
Purchaser’s Term-out Period Account and (ii) make a Term-out Period Advance by
depositing, in same day funds to such Committed Purchaser’s Term-out Period
Account, an amount equal to such Committed Purchaser’s Commitment as of such
date. Each Committed Purchaser shall invest the amounts on deposit in such
Committed Purchaser’s Term-out Period Account, and the proceeds of such
investments, in Eligible Investments (it being agreed that the earnings on any
such Eligible Investments shall be applied pursuant to Section 4.6 to offset the
Yield payable to the Committed Purchasers).
(c) Term-Out Period Account Funded Advances. No later than 12:00 noon (Chicago
time), on the Scheduled Liquidity Termination Date on which the Non-Renewing
Committed Purchasers make the initial deposit into the related Term-out Period
Accounts in accordance with Section 1.5(b), the Agent shall withdraw from each
Committed Purchaser’s Term-out Period Account an amount equal to such Committed
Purchaser’s Pro Rata Share of the related Purchaser Group’s Percentage of the
Aggregate Capital and cause such funds to be immediately applied to purchase
such Committed Purchaser’s Pro Rata Share of the Capital of the Conduits in such
Non-Renewing Committed Purchaser’s Purchaser Group in accordance with the
Funding Agreement between such Committed Purchaser and such Conduits. During the
Term-out Period, all additional Incremental Purchases to be made by any
Non-Renewing Committed Purchaser pursuant to Section 1.2 shall be made by such
Non-Renewing Committed Purchaser by withdrawing funds from such Committed
Purchaser’s Term-out Period Account.
(d) Maturity. All Term-out Period Advances shall be due and payable in full by
the Seller on the Facility Termination Date.
(e) Use of Proceeds; Security Interest in Term-Out Period Account. The Seller
hereby agrees that it shall use the proceeds of the Term-out Period Advances
solely to fund and maintain the Term-out Period Account for the purpose of
funding Incremental Purchases from time to time. The Seller hereby grants to the
applicable Non-Renewing Committed Purchaser, a security interest in the Term-out
Period Account, all funds from time to time credited to the Term-out Period
Account, all financial assets (including, without limitation, Eligible
Investments) from time to time acquired with any such funds or otherwise
credited to the Term-out Period Account, all interest, dividends, cash,
instruments and other investment property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
funds or such financial assets, and all proceeds of, collateral for, and
supporting obligations relating to any and all of the foregoing. The grant of a
security interest by the Seller to each such Non-Renewing Committed Purchaser
pursuant to this Section secures the payment of the Seller’s obligation to repay
the Term-out Period Advances, and to pay Yield thereon, pursuant to the terms of
this Agreement.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay when due to the Agent or each
Funding Agent, as applicable, for the account of the relevant Purchasers, the
Agent or Funding Sources on a full recourse basis, as applicable: (i) such fees
as are payable under the Fee Letter (which fees shall be sufficient to pay all
fees

 

5



--------------------------------------------------------------------------------



 



owing to the Purchasers), (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
required pursuant to Section 2.6, (vi) all amounts payable pursuant to
Article X, if any, (vii) all Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (viii) all Broken Funding Costs, and (ix) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Master Servicer for application in accordance with the terms and
conditions hereof and, at all times prior to such payment, such Collections or
Deemed Collections shall be held in trust by Seller for the exclusive benefit of
the Purchasers and the Agent.
Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Master Servicer shall
be set aside and held in trust by the Master Servicer for the payment of any
accrued and unpaid Aggregate Unpaids, any Aggregate Reduction or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by the Master Servicer prior to the
Amortization Date and such Collections and/or Deemed Collections are not so set
aside or held in trust for the payment of Aggregate Unpaids or Aggregate
Reductions, Seller hereby requests and the Purchasers hereby agree to make,
simultaneously with such receipt, but subject to the conditions precedent set
forth herein, including the conditions set forth in Section 6.2, a reinvestment
(each a “Reinvestment”) with that portion of the balance of each and every
Collection received by the Master Servicer that is part of any Purchaser
Interest, such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.
Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Master Servicer shall set aside and hold in trust, for
the applicable Purchasers in each Purchaser Group, the applicable Purchaser
Group’s Percentage of all Collections received on each such day and, to the
extent of available funds of Seller, an additional amount for the payment of any
accrued and unpaid Obligations owed by Seller and not previously paid by Seller
in accordance with Section 2.1. On and after the Amortization Date, the Master
Servicer shall, at any time upon the request from time to time by (or pursuant
to standing instructions from) the Agent remit to each Funding Agent’s account
the amounts set aside pursuant to the preceding sentence for the account of such
Funding Agent’s Purchaser Group, and such Funding Agent shall apply such amounts
to reduce the Capital of its Purchaser Group associated with each such Purchaser
Interest and any other Aggregate Unpaids owing to such Purchaser Group.
Section 2.4 Application of Collections. (i) Prior to the Amortization Date, on
each Settlement Date and (ii) on and after the Amortization Date, on each
Settlement Date and on such other additional dates as the Agent may request
(which may be each Business Day), the Master Servicer shall distribute the funds
set aside or held in trust pursuant to Section 2.2 or 2.3 (as applicable) in the
following order of priority:

 

6



--------------------------------------------------------------------------------



 



(a) first, to the payment of the Master Servicer’s reasonable out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, if Seller or one of its Affiliates
is not then acting as the Master Servicer;
(b) second, to the reimbursement of the Agent’s costs of collection and
enforcement of this Agreement;
(c) third, ratably to each Funding Agent, for the benefit of the Purchasers in
the related Purchaser Group, to the payment of all accrued and unpaid fees under
the Fee Letter, CP Costs and Yield then due and payable;
(d) fourth, (to the extent applicable) to each Funding Agent, for the benefit of
the Purchasers in the related Purchaser Group, to be applied to the reduction of
the Aggregate Capital then due and payable, and for the benefit of Non-Renewing
Committed Purchasers in its Purchaser Group, to be applied to the reduction of
Term-out Period Advances then due and payable, ratably in accordance with the
respective Percentages;
(e) fifth, for the ratable payment of all other unpaid Obligations; provided,
that to the extent such Obligations relate to the payment of the Master
Servicer’s costs and expenses, in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, when Seller or one of
its Affiliates is then acting as the Master Servicer, such costs and expenses
will not be paid until after the payment in full of all other Obligations; and
(f) sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.
Collections applied to the payment of the Aggregate Unpaids shall be distributed
in accordance with the aforementioned provisions, and, giving effect to each of
the priorities set forth above in this Section 2.4, shall be shared ratably
(within each priority) among the Agent, the Funding Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of such priority unless otherwise specified. Each Funding Agent shall
distribute amounts received pursuant to this Section 2.4 to the Purchasers and
Non-Renewing Committed Purchasers, if any, in its Purchaser Group ratably
according to the applicable amounts owed to such Persons.
Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to each applicable
Funding Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.

 

7



--------------------------------------------------------------------------------



 



Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers do not at any time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall determine the amount that must be applied to the reduction of Capital of
the Purchaser Interests to eliminate such excess (the “Mandatory Reduction
Amount”), and Seller shall pay, from funds available to Seller under
Sections 2.2 and 2.3, to each of the Funding Agents, not later than the next
Business Day, its Purchaser Group’s respective Percentage of the Mandatory
Reduction Amount for distribution to the Purchasers in such Purchaser Group
ratably in accordance with their respective amounts of Capital outstanding.
Section 2.7 Clean-Up Call. In addition to Seller’s rights pursuant to Section
1.3, the Master Servicer shall have the right (after providing written notice to
the Agent in accordance with the Required Notice Period), at any time following
the reduction of the Aggregate Capital to a level that is less than 10.0% of the
Purchase Limit on the date of this Agreement, to purchase from the Purchasers
all, but not less than all, of the then outstanding Purchaser Interests. The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser, any Funding Agent or the
Agent.
Section 2.8 Payments During the Term-Out Period. Notwithstanding anything herein
to the contrary, all payments in respect of Capital hereunder during the
Term-out Period to any Non-Renewing Committed Purchaser shall be made to such
Non-Renewing Committed Purchaser’s Term-out Period Account.
ARTICLE III
CONDUIT FUNDING
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest funded by any Conduit for each day that
any Capital in respect of such Purchaser Interest is outstanding; provided,
that, the Capital associated with any Purchaser Interest, portion thereof or
undivided interest therein which is being funded by one or more Committed
Purchasers in such Conduit’s Purchaser Group pursuant to a Funding Agreement
shall accrue Yield pursuant to Article IV. Capital funded by a Conduit
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share such Capital represents in
relation to all assets held by such Conduit and funded substantially with
related Pooled Commercial Paper.
Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to each
Funding Agent (for the benefit each Conduit in its Purchaser Group) an aggregate
amount equal to all accrued and unpaid CP Costs in respect of all Capital
associated with each Purchaser Interest of such Conduit owing to it for the
immediately preceding Accrual Period in accordance with Article II.

 

8



--------------------------------------------------------------------------------



 



Section 3.3 Calculation of CP Costs. On or before the fifth (5th) Business Day
immediately preceding each Settlement Date, each Conduit (or the applicable
Funding Agent on behalf of such Conduit) shall calculate the aggregate amount of
CP Costs owing to it for the applicable Accrual Period and shall notify Seller
of such aggregate amount. Such aggregate amount shall be calculated in respect
of each Conduit using an estimate of the CP Costs, if necessary, for the
remaining days in such Accrual Period, provided, that such aggregate amount
shall be adjusted as follows: if the Funding Agent for such Conduit shall have
used an estimate of CP Costs with respect to the preceding Accrual Period, such
Funding Agent shall compute the actual aggregate CP Costs of such Conduit for
such preceding Accrual Period and (i) if the actual aggregate CP Costs of such
Conduit so computed are greater than the estimated aggregate CP Costs calculated
for such preceding Accrual Period, the aggregate CP Costs for such Conduit
calculated pursuant to the preceding sentence for the current Accrual Period
shall be increased by the amount of such difference, and (ii) if the actual
aggregate CP Costs of such Conduit so computed are less than the estimated
aggregate CP Costs for such preceding Accrual Period, the aggregate CP Costs for
such Conduit calculated pursuant to the preceding sentence for the current
Accrual Period shall be decreased by the amount of such difference or, on the
date the Aggregate Unpaids are paid in full by the Seller, to the extent the
Aggregate Unpaids are not calculated taking into account the amount of such
difference, the amount of such difference shall be promptly paid to the Seller.
ARTICLE IV
COMMITTED PURCHASER FUNDING
Section 4.1 Committed Purchaser Funding. The Capital associated with each
Purchaser Interest funded by a Committed Purchaser shall accrue Yield for each
day during each Tranche Period at either the LIBO Rate or the Base Rate in
accordance with the terms and conditions hereof. Each Term-out Period Advance
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Base Rate in accordance with the terms hereof. Until Seller gives
notice to the Funding Agent of such Committed Purchaser of another Discount Rate
in accordance with Section 4.4, the initial Discount Rate for any interest in
the Purchaser Interest transferred to any Committed Purchaser by a Conduit in
its Purchaser Group pursuant to the terms and conditions hereof shall be the
Base Rate. If a Committed Purchaser acquires by assignment from a Conduit in its
Purchaser Group any interest in the Purchaser Interest pursuant to a Funding
Agreement, each interest in the Purchaser Interest so assigned shall each be
deemed to have a new Tranche Period commencing on the date of any such
assignment.
Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Committed Purchasers and each Term-out Advance of a Non-Renewing
Committed Purchaser, Seller shall pay to each Funding Agent (for the benefit of
the Committed Purchasers and Non-Renewing Committed Purchasers, if any, in its
Purchaser Group) an aggregate amount equal to the accrued and unpaid Yield for
the entire Tranche Period of each such portion of Capital and Term-out Period
Advance in accordance with Article II.
Section 4.3 Selection and Continuation of Tranche Periods.
(a) With consultation from (and approval by) the applicable Funding Agent,
Seller shall from time to time request Tranche Periods for the Capital funded by
the Committed Purchasers in such Funding Agent’s Purchaser Group and the
Term-out Period Advances of the Non-Renewing Committed Purchasers in such
Funding Agent’s Purchaser Group; provided, that if at any time the Committed
Purchasers shall have a Purchaser Interest or a Term-out Period Advance, Seller
shall always request Tranche Periods such that at least one Tranche Period shall
end on the date specified in clause (A) of the definition of Settlement Date.

 

9



--------------------------------------------------------------------------------



 



(b) Seller or the applicable Funding Agent, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the “Terminating Tranche”) for any Purchaser Interest or Term-out Period
Advance, may, effective on the last day of the Terminating Tranche: (i) divide
any such Purchaser Interest or Term-out Period Advance funded by the Committed
Purchasers and Non-Renewing Committed Purchasers in the same Purchaser Group
into multiple Purchaser Interests or Term-out Period Advances, (ii) combine any
such Purchaser Interest or Term-out Period Advance with one or more other
Purchaser Interests or Term-out Period Advances of a Committed Purchaser or
Non-Renewing Committed Purchaser in the same Purchaser Group that have a
Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Purchaser Interest or Term-out Period Advance with one or
more other Purchaser Interests or Term-out Period Advances which either have a
Terminating Tranche ending on such day or are newly created on such day;
provided, that in no event may a Purchaser Interest of any Conduit be combined
with a Purchaser Interest of any Committed Purchaser.
Section 4.4 Committed Purchaser Discount Rates. Seller may select the LIBO Rate
or the Base Rate for each Purchaser Interest of the Committed Purchaser in each
Purchaser Group and each Term-out Period Advance. Seller shall by 11:00 a.m.
(Chicago time): (i) at least three (3) Business Days prior to the expiration of
any Terminating Tranche with respect to which the LIBO Rate being requested as a
new Discount Rate and (ii) at least one (1) Business Day prior to the expiration
of any Terminating Tranche with respect to which the Base Rate is being
requested as a new Discount Rate, give the related Funding Agent irrevocable
notice of the new Discount Rate requested for the Purchaser Interest or the
Term-out Period Advance associated with such Terminating Tranche. Until Seller
gives notice to the related Funding Agent of another Discount Rate, the initial
Discount Rate for any Purchaser Interest transferred to the Committed Purchasers
in its Purchaser Group pursuant to the terms and conditions hereof shall be the
Base Rate.
Section 4.5 Suspension of the LIBO Rate.
(a) If any Committed Purchaser notifies the related Funding Agent that it has
determined that funding its Pro Rata Share of the Purchaser Interests of the
Committed Purchasers or its Term-out Period Advances at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that (i)
deposits of a type and maturity appropriate to match fund its Purchaser
Interests or Term-out Period Advances at the LIBO Rate are not available or
(ii) the LIBO Rate does not accurately reflect the cost of acquiring or
maintaining a Purchaser Interest or Term-out Period Advance at the LIBO Rate,
then such Funding Agent shall suspend the availability of the LIBO Rate and
require Seller to select the Base Rate for any Purchaser Interest of the
Committed Purchasers in its Purchaser Group or Term-out Period Advance accruing
Yield at the LIBO Rate.

 

10



--------------------------------------------------------------------------------



 



(b) If less than all of the Committed Purchasers give a notice to their related
Funding Agents pursuant to Section 4.5(a), each Committed Purchaser which gave
such a notice shall be obliged, at the request of the Seller or the Agent, to
assign all of its rights and obligations hereunder to (i) another Committed
Purchaser in its Purchaser Group or (ii) another Committed Purchaser nominated
by the Seller or the Agent that is acceptable to the related Funding Agent and
Conduits and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Committed Purchaser; provided,
that (i) the notifying Committed Purchaser receives payment in full, pursuant to
an Assignment Agreement, of an amount equal to such notifying Committed
Purchaser’s Pro Rata Share of the Capital, principal amount of Term-out Period
Advances and Yield owing to all of the Committed Purchasers in its Purchaser
Group and all accruing but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Committed
Purchasers in its Purchaser Group or its Term-out Period Advances, and (ii) the
replacement Committed Purchaser otherwise satisfies the requirements of
Section 12.1(b).
Section 4.6 Term-Out Period Accounts. Earnings on any Eligible Investment in a
Committed Purchaser’s Term-out Period Account shall be applied to offset the
Yield payable to such Committed Purchaser any date upon which Yield is payable
to such Committed Purchaser hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Funding Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
(a) Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Such Seller Party is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract

 

11



--------------------------------------------------------------------------------



 



or instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Seller Party or its Subsidiaries (except
as created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the knowledge of such Seller Party’s officers, threatened, against or affecting
such Seller Party, or any of its properties, in or before any court, arbitrator
or other body, that could reasonably be expected to have a Material Adverse
Effect. Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Funding Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby,
taken as a whole, is, and all such information hereafter furnished by such
Seller Party or any of its Affiliates to the Agent, the Funding Agents or the
Purchasers will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security of any other Person in any transaction
which is subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934,
as amended.
(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

 

12



--------------------------------------------------------------------------------



 



(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership interest or security interest in each Receivable existing or hereafter
arising and in the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.
(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit III. Such Seller Party has not, within a period
of one year prior to the date hereof, (i) changed the location of its principal
place of business or chief executive office or its organizational structure,
(ii) changed its legal name, (iii) changed its “location” (within the meaning of
Section 9-307 of the UCC as in effect in all applicable jurisdictions), or
(iv) become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC as in
effect in all applicable jurisdictions) with respect to a currently effective
security agreement previously entered into by any other Person. Such Seller
Party has not changed its jurisdiction of organization since the date of this
Agreement. Seller is a Nevada corporation and is a “registered organization”
(within the meaning of Section 9-102 of the UCC as in effect in the State of
Nevada).
(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
(m) Material Adverse Effect. (i) The initial Master Servicer represents and
warrants that since September 30, 2009, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Master Servicer and its Subsidiaries or the ability of the initial Master
Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.

 

13



--------------------------------------------------------------------------------



 



(n) Names. Since its incorporation in September 2001, Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.
(o) Ownership of Seller. Ralcorp owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
(p) Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the Agent
has been notified in accordance with Section 7.1(a)(vii).
(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

14



--------------------------------------------------------------------------------



 



(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
(v) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the analysis of the transactions described in the
Receivables Sale Agreement as true sales, as set forth in the opinion to be
delivered on behalf of the Originators as described on Schedule C hereto. Such
Seller Party treats the transactions contemplated by the Receivables Sale
Agreement as sales and/or capital contributions, for all purposes, including,
without limitation, accounting purposes, notwithstanding the fact that the
consolidated financial statements of Ralcorp and the Seller are prepared in
accordance with GAAP and, as a result of the consolidation required by GAAP, the
transfers shall be reflected as a financing in the consolidated financial
statements of Ralcorp and its Subsidiaries, and (i) such Seller Party has made
appropriate notations in any such consolidated financial statements (or in the
accompanying notes) to indicate that the Seller is a separate legal entity from
Ralcorp and to indicate that the assets and credit of the Seller are not
available to satisfy the debts and obligations of Ralcorp and (ii) the assets of
Seller are listed separately from the assets of the Seller or Ralcorp on any
balance sheet of Ralcorp prepared on a standalone basis.
(x) No Amortization Event. No event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.
(y) Solvency. After giving effect to the sale or contribution of Receivables and
the Incremental Purchase and Reinvestments, as applicable, to be made on such
date and to the application of the proceeds therefrom, Seller (i) is not
“insolvent” (as such term is defined in the Federal Bankruptcy Code), (ii) is
able to pay its debts as they become due and (iii) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it reasonably expects to engage.
(z) Subsidiaries; Business. In the case of the Seller, (i) it has no
Subsidiaries, (ii) since its formation, it has conducted no business other than
entering into and performing its obligations under (A) the Existing Agreement
and other activities incidental thereto or in connection therewith and (B) the
Transaction Documents to which it is a party and such other activities
incidental to the foregoing.
Section 5.2 Committed Purchaser Representations and Warranties. Each Committed
Purchaser hereby represents and warrants to the Funding Agent and Conduits in
its Purchaser Group and the Agent that:
(a) Existence and Power. Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.

 

15



--------------------------------------------------------------------------------



 



(b) No Conflict. The execution and delivery by such Committed Purchaser of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Committed Purchaser.
(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder.
(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1 Conditions Precedent to Amendment and Restatement. The effectiveness
of the amendment and restatement evidenced hereby is subject to the conditions
precedent that (a) each Funding Agent shall have received on or before the date
hereof those documents listed on Schedule C and (b) the Agent, each Funding
Agent and each Purchaser shall have received all fees and expenses required to
be paid on such date pursuant to the terms of this Agreement and the Fee Letter.
Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Master Servicer shall have delivered to the Agent and each
Funding Agent on or prior to the date of such purchase, in form and substance
satisfactory to the Agent and each Funding Agent, all Monthly Reports as and
when due under Section 8.5 and (ii) upon the request of the Agent or any Funding
Agent, the Master Servicer shall have delivered to the Agent and each Funding
Agent at least three (3) days prior to such purchase or Reinvestment an interim
Monthly Report showing the amount of Eligible Receivables; (b) the Facility
Termination Date shall not have occurred; (c) the Agent and each Funding Agent
shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

 

16



--------------------------------------------------------------------------------



 



(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the applicable Funding Agent or any Purchaser, occur automatically
on each day that the Master Servicer shall receive any Collections without the
requirement that any further action be taken on the part of any Person and
notwithstanding the failure of Seller to satisfy any of the foregoing conditions
precedent in respect of such Reinvestment. The failure of Seller to satisfy any
of the foregoing conditions precedent in respect of any Reinvestment shall give
rise to a right of the Funding Agents, which right may be exercised at any time
on demand of the Funding Agents, acting together, to rescind the related
purchase and direct Seller to pay to each Funding Agent for the benefit of the
Purchasers in its Purchaser Group an amount equal to such Purchaser Group’s
Percentage of the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.
ARTICLE VII
COVENANTS
Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and the
Funding Agents:
(i) Annual Reporting. As soon as practicable and in any event within ninety-five
(95) days after the close of each of such Seller Party’s Fiscal Years, (A) the
financial statements for Ralcorp and its consolidated subsidiaries described in
Section 4.1(a)(i) of the Receivables Sale Agreement, and (B) comparable
unaudited stand-alone financial statements for the Seller certified by an
Authorized Officer of Seller and prepared in accordance with GAAP; provided,
however, that such information shall be deemed to have been furnished to the
Agent and the Funding Agents if such information is publicly available through
EDGAR within such period.

 

17



--------------------------------------------------------------------------------



 



(ii) Quarterly Reporting. As soon as practicable and in any event within fifty
(50) days after the close of the first three Fiscal Quarters of each of such
Seller Party’s Fiscal Years: (A) the certified financial statements of Ralcorp
and its Subsidiaries referenced in Section 4.1(a)(ii) of the Receivables Sale
Agreement, and (B) comparable stand-alone financial statements for the Seller
for the period from the beginning of such Fiscal Year to the end of such
quarter, prepared in accordance with GAAP and certified by an Authorized Officer
of Seller; provided, however, that such information shall be deemed to have been
furnished to the Agent and the Funding Agents if such information is publicly
available through EDGAR within such period.
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished, except for internal communications
among Ralcorp and its Subsidiaries; provided, however, that such information
shall be deemed to have been furnished to the Agent and the Funding Agents if
such information is publicly available through EDGAR.
(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Originator or any of its Subsidiaries files with the Securities and Exchange
Commission, except registration statements on Form S-8; provided, however, that
such information shall be deemed to have been furnished to the Agent and the
Funding Agents if such information is publicly available through EDGAR.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the consent of the Funding Agents thereto.
(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as any Funding Agent
may from time to time reasonably request in order to protect the interests of
the Agent, the Funding Agents and the Purchasers under or as contemplated by
this Agreement.

 

18



--------------------------------------------------------------------------------



 



(b) Notices. Such Seller Party will notify the Agent and the Funding Agents in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
(ii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.
(iii) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(iv) Appointment of Independent Director. The decision to appoint a new director
of the Seller as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”
(v) Credit Agreement. Any amendment, restatement, waiver of the occurrence of an
“Event of Default” under, or replacement of the Ralcorp Credit Agreement,
together with a copy of the same.
(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
(d) Audits. Such Seller Party will furnish to the Agent and the Funding Agents
from time to time such information with respect to it and the Receivables as the
Agent or any Funding Agent may reasonably request. Such Seller Party will, from
time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Seller Party, permit the Agent
and its respective agents or representatives (and shall cause each Originator to
permit the Agent and its respective agents or representatives), (i) to examine
and make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of

 

19



--------------------------------------------------------------------------------



 



Seller or the Master Servicer having knowledge of such matters (each, a
“Review”); provided, however, that, so long as no Amortization Event has
occurred and is continuing, the Seller Parties shall only be responsible for the
costs and expenses of one such Review, which shall include any two Originators,
in any one calendar year unless the first such Review in such calendar year is
reasonably deemed unsatisfactory by the Agent.
(e) Keeping and Marking of Records and Books.
(i) The Master Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The Master
Servicer will (and will cause each Originator to) give the Agent and the Funding
Agents notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent, describing the Purchaser Interests and (B) upon the request of the Agent
upon the occurrence and during the continuation of an Amortization Event or
Potential Amortization Event: (x) mark each Contract with a legend describing
the Purchaser Interests and (y) deliver to the Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.
(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and (ii) comply
in all respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.
(g) Performance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Seller will, and will require each Originator to, perform each of
its respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivables Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Funding Agents, on behalf of the Purchasers, as Seller’s
assignees) under the Receivables Sale Agreement and the Performance Undertaking
as the Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement
or the Performance Undertaking.

 

20



--------------------------------------------------------------------------------



 



(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate
jurisdictions, with or, to the fullest extent permitted by applicable law,
without Seller’ signature, to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as the Agent or any Funding
Agent may reasonably request), and (ii) establish and maintain, in favor of the
Agent, for the benefit of the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (and/or a valid and perfected first
priority security interest) in all Receivables, Related Security and Collections
to the full extent contemplated herein, free and clear of any Adverse Claims
other than Adverse Claims in favor of the Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).
(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each of the Originators.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent, any Funding Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each Originator and any Affiliates thereof
and not just a division of an Originator or any such Affiliate. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of an Originator or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and such Originator or such Affiliate, as
applicable;

 

21



--------------------------------------------------------------------------------



 



(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Originator, Seller shall lease
such office at a fair market rent;
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E) conduct all transactions with each Originator and the Master Servicer
(including, without limitation, any delegation of its obligations hereunder as
Master Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and such Originator on the basis of actual use
to the extent practicable and, to the extent such allocation is not practicable,
on a basis reasonably related to actual use;
(F) at all times have a Board of Directors consisting of at least three members,
at least one member of which is an Independent Director;
(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
(H) maintain Seller’s books and records separate from those of each Originator
and any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of an Originator and any Affiliate thereof;
(I) prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of any Originator or any
Affiliate thereof that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent hereunder)
has the power to make withdrawals;
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by an Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

 

22



--------------------------------------------------------------------------------



 



(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;
(M) maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement; and (2) its
corporate charter, at all times that this Agreement is in effect, (x) contains a
definition of “Independent Director” identical to the definition of such term
contained herein and (y) provides for not less than ten (10) days’ prior written
notice to the secured creditors of the Seller of the replacement or appointment
of any director that is to serve as an Independent Director for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Seller certify that the designated Person satisfied the
criteria set forth in the definition herein of “Independent Director” and such
creditors’ written acknowledgement that in their reasonable judgment the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Director;”
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement and the Performance Undertaking, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement or the Performance Undertaking, or give any consent, waiver, directive
or approval thereunder or waive any default, action, omission or breach under
the Receivables Sale Agreement or the Performance Undertaking or otherwise grant
any indulgence thereunder, without (in each case) the prior written consent of
the Agent;
(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

 

23



--------------------------------------------------------------------------------



 



(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Bryan Cave LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.
(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) except as set forth herein, each Lock-Box and Collection Account
to be subject at all times to a Collection Account Agreement that is in full
force and effect. Notwithstanding the foregoing, as soon as practicable after
the date hereof but not later than January 4, 2011 and at all times thereafter,
such Seller Party will cause Lock-Box #24625 and Account #811107879 maintained
by Post Foods, LLC at JPMorgan Chase Bank, N.A. to be subject to a Collection
Account Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to Seller or any Affiliate of
Seller, Seller will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, Seller will itself hold or, if applicable, will cause such payments
to be held in trust for the exclusive benefit of the Agent, the Funding Agents
and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Agent as contemplated by this
Agreement.
(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Agent, any Funding Agent or any Purchaser.
(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent and the Funding Agents of such insurance coverage. Copies of each
policy shall be furnished to the Agent, any Funding Agent and any Purchaser in
certificated form upon the Agent’s, such Funding Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.

 

24



--------------------------------------------------------------------------------



 



(m) Payment to Applicable Originator. With respect to any Receivable purchased
by Seller from an Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a) Name Change, Offices and Records. Such Seller Party shall not change its
name, jurisdiction of organization, identity or corporate structure (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions), become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC of all applicable jurisdictions) with respect to a currently effective
security agreement previously entered into by any other Person, change its
“location” (within the meaning of Section 9-307 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
the Agent at least thirty (30) days’ prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
reasonably requested by the Agent or any Funding Agent in connection with such
change, event or relocation.
(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Master Servicer may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Master Servicer will not, and will not
permit any Originator to, extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

 

25



--------------------------------------------------------------------------------



 



(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, upon or with respect to any Term-out Period
Advance Account or any amounts from time to time on deposit therein or credited
thereto, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box or Collection Account, or assign any right to receive
income with respect thereto (other than, in each case, the creation of the
interests therein in favor of the Agent and the Purchasers provided for herein),
and Seller will defend the right, title and interest of the Agent and the
Purchasers in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or any Originator.
(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
(f) Termination Date Determination. Seller will not designate the “Termination
Date” (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Agent and the Funding Agents, except with respect to the occurrence of such
“Termination Date” (as defined in the Receivables Sale Agreement) arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.
(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event or Potential Amortization Event, Seller will not make any
Restricted Junior Payment if, after giving effect thereto, Seller would fail to
meet its obligations set forth in Section 7.2(e).
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Master Servicer.
(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Master Servicer”) so designated from time to time
in accordance with this Section 8.1. Ralcorp is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Master Servicer pursuant to
the terms of this Agreement. At any time following the occurrence and during the
continuation of an Amortization Event or Potential Amortization Event, the Agent
may, and shall at the direction of the Required Funding Agents, designate as
Master Servicer any Person to succeed Ralcorp or any successor Master Servicer.
(b) Ralcorp may delegate, and Ralcorp hereby advises the Purchasers and the
Agent that it has delegated, to the other Originators, as sub-servicers of the
Master Servicer (the Originators in such capacity, “Permitted Sub-Servicers”),
certain of its duties and responsibilities as Master Servicer hereunder in
respect of the Receivables originated by such Originator. Without the prior
written consent of the Agent and the Required Funding Agents, Ralcorp shall not
be permitted to delegate any of its duties or responsibilities as Master
Servicer to any Person other than (i) the other Originators, and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. No Permitted Sub-Servicer shall be
permitted to

 

26



--------------------------------------------------------------------------------



 



further delegate to any other Person any of the duties or responsibilities of
the Master Servicer delegated to it by Ralcorp. If at any time following the
occurrence of an Amortization Event the Agent shall, in accordance with the
foregoing clause (a), designate as Master Servicer any Person other than
Ralcorp, all duties and responsibilities theretofore delegated by Ralcorp to the
Permitted Sub-Servicers may, at the discretion of the Agent (with the consent of
the Required Funding Agents), be terminated forthwith on notice given by the
Agent to Ralcorp and to Seller.
(c) Notwithstanding the foregoing subsection (b), (i) Ralcorp shall be and
remain primarily liable to the Agent, the Funding Agents and the Purchasers for
the full and prompt performance of all duties and responsibilities of the Master
Servicer hereunder and (ii) the Agent, the Funding Agents and the Purchasers
shall be entitled to deal exclusively with Ralcorp in matters relating to the
discharge by the Master Servicer of its duties and responsibilities hereunder.
None of the Agent, the Funding Agents or the Purchasers shall be required to
give notice, demand or other communication to any Person other than the Master
Servicer in order for communication to the Master Servicer and its Permitted
Sub-Servicers or other delegate with respect thereto to be accomplished.
Ralcorp, at all times that it is the Master Servicer, shall be responsible for
providing the Permitted Sub-Servicers or other delegates of the Master Servicer
with any notice given to the Master Servicer under this Agreement.
Section 8.2 Duties of Master Servicer.
(a) The Master Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b) The Master Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. Except as otherwise provided in
Section 7.1(j) of this Agreement, the Master Servicer shall cause each Lock-Box
and Collection Account to be subject at all times to a Collection Account
Agreement that is in full force and effect. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Master Servicer, to not constitute Collections or
other proceeds of the Receivables or the Related Security, the Master Servicer
shall promptly remit such items to the Person identified to it as being the
owner of such remittances. From and after the date the Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may, and
shall upon the direction of the Required Funding Agents, request that the Master
Servicer, and the Master Servicer thereupon promptly shall, instruct all
Obligors with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by the Agent and, at all times thereafter, Seller
and the Master Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections.
(c) The Master Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Master Servicer shall set
aside and hold in trust for the account of Seller and the Purchasers their
respective shares of the Collections in accordance with Article II. The Master
Servicer shall, upon the request of the Agent or any Funding Agent,

 

27



--------------------------------------------------------------------------------



 



segregate, in a manner acceptable to the Agent and the Funding Agents, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Master Servicer or Seller prior to the
remittance thereof in accordance with Article II. If the Master Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Master Servicer shall segregate and deposit with a bank designated by the Agent
(with the consent of the Required Funding Agents) such allocable share of
Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by the Master Servicer of such Collections, duly endorsed
or with duly executed instruments of transfer.
(d) The Master Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Master Servicer determines to be appropriate to
maximize Collections thereof; provided, however, that such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable or Charged-Off Receivable or limit the rights of the Agent, the
Funding Agents or the Purchasers under this Agreement. Notwithstanding anything
to the contrary contained herein, the Agent shall have the absolute and
unlimited right (with the consent of the Required Funding Agents) to direct the
Master Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
(e) The Master Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Master Servicer shall, as soon as practicable following receipt
thereof turn over to Seller any cash collections or other cash proceeds received
with respect to Indebtedness not constituting Receivables. The Master Servicer
shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.
(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
Section 8.3 Collection Notices. The Agent is authorized at any time after the
occurrence and during the continuation of an Amortization Event (with the
consent of the Required Funding Agents), to date and to deliver to the
Collection Banks the Collection Notices. Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled after the occurrence of an Amortization
Event (with the consent of the Required Funding Agents) to (i) endorse Seller’s
name on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller.

 

28



--------------------------------------------------------------------------------



 



Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Funding Agent and the Purchasers
of their rights hereunder shall not release the Master Servicer, any Originator
or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.
Section 8.5 Reports. The Master Servicer shall prepare and forward to the Agent
and the Funding Agents (i) on the 24th day of each month or if any such date is
not a Business Day, on the next succeeding Business Day thereafter (each such
date, a “Monthly Reporting Date”)) and at such times as the Agent shall request,
a Monthly Report and (ii) at such times as the Agent or any Funding Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.
Section 8.6 Servicing Fees. In consideration of Ralcorp’s agreement to act as
Master Servicer hereunder, the Purchasers hereby agree that, so long as Ralcorp
shall continue to perform as Master Servicer hereunder, Seller shall pay over to
Ralcorp, a fee (the “Servicing Fee”) on the first calendar day of each month, in
arrears for the immediately preceding month, equal to 0.325% of aggregate new
Receivables (i.e., gross sales) during such period, as compensation for its
servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three
(3) consecutive Business Days.
(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; provided, that, the materiality
threshold in this Section 9.1(b) shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.
(c) (i) Failure of the Master Servicer to pay any Indebtedness when due in
excess of $35,000,000 in principal amount (“Material Indebtedness”); or the
default by the Master Servicer in the performance of any term, provision or
condition contained in any agreement under which any Material Indebtedness was
created or is governed, the effect of which is to cause, or to permit the

 

29



--------------------------------------------------------------------------------



 



holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Master Servicer shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof; or (ii) Failure of Seller to pay any Indebtedness
when due in an aggregate principal amount of $10,750 or more; or the default by
Seller in the performance of any term, provision or condition contained in any
agreement under which any Indebtedness in an aggregate principal amount of
$10,750 or more was created or is governed, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Indebtedness of Seller in an
aggregate principal amount of $10,750 or more shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof; or (iii) Failure of Ralcorp to observe
any covenant contained in Section 6.17 of the Ralcorp Credit Agreement as in
effect on the date hereof without regard to any amendment or modification
thereto or restatement thereof unless the Funding Agents shall have consented in
writing to such amendment, modification or restatement.
(d) (i) Any Seller Party or Material Originator shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any Material Originator seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any Material Originator shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).
(e) Seller shall fail to comply with the terms of Section 2.6 hereof.
(f) As at the end of any calendar month:
(i) the 3-month rolling average of the Delinquency Ratio shall exceed 6.0%;
(ii) the 3-month rolling average of the Default Ratio shall exceed 1.50%; or
(iii) the 3-month rolling average of the Dilution Ratio shall exceed 15.0%.
(g) A Change of Control shall occur with respect to either Seller or the Master
Servicer.
(h) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $35,000,000, individually or in the aggregate, shall be
entered against the Master Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

 

30



--------------------------------------------------------------------------------



 



(i) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement.
(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.
(k) Performance Guarantor shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
(l) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(iv) of this Agreement or without the written acknowledgement by
the Agent that such Person conforms, to the satisfaction of the Agent, with the
criteria set forth in the definition herein of “Independent Director.”
Section 9.2 Remedies.
(a) Upon the occurrence and during the continuation of an Amortization Event,
any Funding Agent or, solely in the use of clause (i) hereof, the Agent, may
take any of the following actions: (i) replace the Person then acting as Master
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d)(ii), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, (iii) to the fullest extent permitted by applicable law, if requested by
any Funding Agent, declare that the Default Fee shall accrue with respect to any
of the Aggregate Unpaids outstanding at such time, (iv) deliver the Collection
Notices to the Collection Banks, and (v) notify Obligors of the Purchasers’
interest in the Receivables. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Agent, the Funding Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

 

31



--------------------------------------------------------------------------------



 



(b) Upon the occurrence of the Amortization Date, each Committed Purchaser that
has outstanding Term-out Period Advances may apply all amounts on deposit in the
related Term-out Period Account to repay such Term-out Period Advances, together
with all accrued and unpaid Yield thereon.
ARTICLE X
INDEMNIFICATION
Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent,
each Funding Agent and each Purchaser and their respective assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages (excluding consequential and special damages), losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of the
Agent, such Funding Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Master Servicer hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts awarded against or reasonably incurred by any of them arising out of the
Master Servicer’s activities as Master Servicer hereunder, excluding, however,
in all of the foregoing instances under the preceding clauses (A) and (B):
(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent, the Funding
Agents and the Purchasers for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller or the Master
Servicer) relating to or resulting from:

 

32



--------------------------------------------------------------------------------



 



(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii) the failure by Seller, the Master Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
(iii) any failure of Seller, the Master Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Master Servicer or any Originator in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event described in Section 9.1(d);

 

33



--------------------------------------------------------------------------------



 



(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Seller to give
reasonably equivalent value to such Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;
(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent, the Funding Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;
(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
Section 10.2 Increased Cost and Reduced Return.
(a) If any Regulatory Change (i) subjects any Purchaser or any Funding Source to
any charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Purchaser’s or Funding Source’s obligations under a Funding
Agreement or this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding

 

34



--------------------------------------------------------------------------------



 



Source or a Purchaser of performing its obligations under a Funding Agreement or
this Agreement, or to reduce the rate of return on a Funding Source’s or
Purchaser’s capital as a consequence of its obligations under a Funding
Agreement or this Agreement, or to reduce the amount of any sum received or
receivable by a Funding Source or a Purchaser under a Funding Agreement or this
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Administrative Agent, Seller shall pay to the Administrative Agent, for the
benefit of the relevant Funding Source or Purchaser, such amounts charged to
such Funding Source or Purchaser or such amounts to otherwise compensate such
Funding Source or such Purchaser for such increased cost or such reduction. The
term “Regulatory Change” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Liquidity Provider
or Lender with either (x) the requirements of the final rule titled “Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues”, adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”), or any existing or future guidance,
interpretations or directives from the U.S. bank regulatory agencies relating to
the FAS 166/167 Capital Guidelines (whether or not having the force of law), or
any rules or regulations promulgated in connection therewith by any U.S. bank
regulatory agency or (y) the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any regulations, rules, guidelines or directives
issued or promulgated thereunder or in connection therewith.
(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.
(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Purchaser or Funding Source to be material, such Purchaser
or Funding Source shall provide written notice to the Seller and the Servicer (a
“Ratings Request”) that such Purchaser or Funding Source intends to request a
public rating of the facility from one credit rating agency selected by such
Purchaser or Funding Source and reasonably acceptable to the Seller, of at least
A (the “Required Rating”). The Seller and the Servicer agree that they shall
cooperate with such Purchaser’s or Funding Source’s efforts to obtain the
Required Rating, and shall provide the applicable credit rating agency (either
directly or through distribution to the Administrative Agent, Purchaser or
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. The Purchasers shall
pay the initial fees payable to the credit rating agency for

 

35



--------------------------------------------------------------------------------



 



providing the rating and all ongoing fees payable to the credit rating agency
for their continued monitoring of the rating and all legal fees of counsel to
the Agent or the Purchasers in connection with obtaining or maintaining the
rating. Nothing in this Section 10.2(c) shall preclude any Purchaser or Funding
Source from demanding compensation from the Seller pursuant to Section 10.2(a)
hereof at any time and without regard to whether the Required Rating shall have
been obtained, or shall require any Purchaser or Funding Source to obtain any
rating on the facility prior to demanding any such compensation from the Seller.
Section 10.3 Other Costs and Expenses. Subject to any limitations which may be
agreed between Seller, the Funding Agents and the Agent in writing, Seller shall
pay to the Agent and each Funding Agent on demand all costs and out-of-pocket
expenses incurred by it or, in the case of a Funding Agent, the Purchasers in
its Purchaser Group, in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of any Conduit’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel (which such
counsel may be employees of the Agent, such Funding Agent or any Purchaser) with
respect thereto and with respect to advising the Agent, such Funding Agent or
any such Purchaser as to its rights and remedies under this Agreement. Seller
shall pay to the Agent and each Funding Agent on demand any and all costs and
expenses incurred by it or, in the case of a Funding Agent, the Purchasers in
its Purchaser Group, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.
ARTICLE XI
THE AGENT AND FUNDING AGENTS
Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints its related Funding Agent and the Agent to act as its agent hereunder
and under each other Transaction Document, and authorizes its related Funding
Agent and the Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Funding Agent or the Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. In
performing their functions and duties hereunder, the Funding Agents shall act
solely as the agent for the respective Conduits and Committed Purchasers in the
related Purchaser Group and do not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the other
Purchasers, Seller, the Master Servicer, any Originator, any Affiliate thereof
or any of their respective successors and assigns. Neither the Agent nor any
Funding Agent shall be required to take any action that exposes the Agent or
such Funding Agent to personal liability or that is contrary to this

 

36



--------------------------------------------------------------------------------



 



Agreement, any other Transaction Document or applicable law. The appointment and
authority of the Agent and the Funding Agents hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each Purchaser hereby
authorizes the Agent to (i) file each of the UCC financing or continuation
statements (and amendments thereto and assignments or terminations thereof) and
(ii) execute each of the Collection Account Agreements on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).
Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to rely on advice of counsel concerning
all matters pertaining to such duties. The Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
Section 11.3 Exculpatory Provisions. Neither the Agent nor any Funding Agent nor
any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith, (iii) under any obligation to any Purchaser to ascertain or
to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Seller Parties, or (iv) deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Funding Agent, as
applicable, has received notice from Seller or a Purchaser.
Section 11.4 Reliance by Funding Agents and Agent. Each of the Agent and each
Funding Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
selected by the Agent or such Funding Agent. Each of the Agent and each Funding
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Funding Agent or all of
the Purchasers, as applicable, in the case of the Agent, or the Purchasers in
its Purchaser Group, in the case of such Funding Agent, as it deems appropriate
and it shall first be indemnified to its satisfaction by the Funding Agents, in
the case of the Agent, or its related Purchasers, in the case of such Funding
Agent, provided, that unless and until the Agent or such Funding Agent shall
have received

 

37



--------------------------------------------------------------------------------



 



such advice, the Agent or such Funding Agent, as applicable, may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers or as such Funding Agent shall deem advisable and in
the best interests of the Purchasers in its Purchaser Group. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Required Funding Agents or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers. Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of any Purchaser in its Purchaser Group and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers in its Purchaser Group.
Section 11.5 Non-Reliance on Agent, Funding Agents and Other Purchasers. Each
Purchaser expressly acknowledges that neither the Agent, nor any Funding Agent,
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Agent or any Funding Agent hereafter taken, including,
without limitation, any review of the affairs of any Seller Party, shall be
deemed to constitute any representation or warranty by the Agent or any Funding
Agent. Each Purchaser represents and warrants to the Agent and the Funding
Agents that it has and will, independently and without reliance upon the Agent,
any Funding Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.
Section 11.6 Reimbursement and Indemnification. Each Funding Agent agrees to
reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents ratably according to its Purchaser Group’s
Percentage, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents. Each Committed Purchaser agrees
to reimburse and indemnify its related Funding Agent and its officers,
directors, employees, representatives and agents ratably according to its Pro
Rata Share, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which such Funding Agent, acting in its capacity as Funding
Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii) for
any other expenses incurred by such Funding Agent, in its capacity as Funding
Agent and acting on behalf of the Purchasers in its Purchaser Group, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.
Section 11.7 Agent and Funding Agents in their Individual Capacities. Each
Funding Agent and the Agent and their respective Affiliates may engage make
loans to, accept deposits from and generally engage in any kind of business with
Seller or any Affiliate of Seller as though such Funding Agent or the Agent, as
applicable, were not the Agent or Funding Agent hereunder. With respect to the
acquisition of Purchaser Interests pursuant to this Agreement, each Funding
Agent and the Agent shall have the same rights and powers under this Agreement
in its individual capacity as any Purchaser and may exercise the same as though
it were not a Funding Agent or the Agent, as applicable, and the terms “Funding
Agent” (in respect of the Agent), “Committed Purchaser,” “Purchaser,” “Committed
Purchasers” and “Purchasers” shall include such Funding Agent or the Agent, as
applicable, in its individual capacity.

 

38



--------------------------------------------------------------------------------



 



Section 11.8 Successor Agent and Funding Agents. The Agent and each Funding
Agent may, upon five (5) days’ notice to each Purchaser and each other party
hereto, resign as Agent or Funding Agent, as applicable; provided, that any such
resignation shall not be effective until the earlier of (x) the date on which a
successor Agent or Funding Agent, as applicable, shall have been appointed
pursuant hereto and (y) thirty (30) days after the date of such notice. If any
such party shall resign as Agent or Funding Agent under this Agreement, then, in
the case of the Agent, the Required Funding Agents and in the case of any
Funding Agent, its related Conduits, during such five-day period shall appoint a
successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of the Agent or applicable Funding Agent and references herein
to the Agent or such Funding Agent shall mean such successor agent, effective
upon its appointment; and such former Agent’s or Funding Agent’s rights, powers
and duties in such capacity shall be terminated, without any other or further
act or deed on the part of such former Agent or Funding Agent or any of the
parties to this Agreement on the date described in the first sentence of this
Section 11.8. After the effectiveness of any retiring Agent’s or Funding Agent’s
resignation hereunder as Agent, the retiring Agent or Funding Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent or Funding Agent under
this Agreement and under the other Transaction Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1 Assignments.
(a) Seller and each Committed Purchaser hereby agree and consent to the complete
or partial assignment by each Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement (i) to a Funding
Source pursuant to a Funding Agreement, (ii) to any other issuer of Commercial
Paper sponsored or administered by the Funding Agent of such Conduit’s Purchaser
Group and with a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. or (iii) to any other
Person; provided, that, prior to the occurrence of an Amortization Event, such
Conduit may not make any such assignment pursuant to this clause (iii), except
in the event that the circumstances described in Section 12.1(c) occur, without
the consent of Seller (which consent shall not be unreasonably withheld or
delayed), and upon such assignment, such Conduit shall be released from its
obligations so assigned. Further, Seller and each Committed Purchaser hereby
agree that any assignee of any Conduit of this Agreement or all or any of the
Purchaser Interests of such Conduit shall have all of the rights and benefits
under this Agreement as if the term “Conduit” explicitly referred to such party,
and no such assignment shall in any way impair the rights and benefits of such
Conduit hereunder. Neither Seller nor the Master Servicer shall have the right
to assign its rights or obligations under this Agreement.

 

39



--------------------------------------------------------------------------------



 



(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (each a “Purchasing Committed Purchaser” and collectively, the
“Purchasing Committed Purchasers”) all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit VII hereto (an “Assignment Agreement”) executed by
such Purchasing Committed Purchaser and such selling Committed Purchaser. The
consent of its related Conduits shall be required prior to the effectiveness of
any such assignment. Except for an assignment pursuant to Section 12.1(c),
unless an Amortization Event shall have occurred and be continuing, the consent
of Seller (which consent shall not be unreasonably withheld or delayed) shall
also be required prior to the effectiveness of any such assignment. Each
assignee of a Committed Purchaser must (i) have a short-term debt rating of A-1
or better by Standard & Poor’s Ratings Group and P-1 by Moody’s Investor
Service, Inc. and (ii) agree to deliver to the Agent and the related Funding
Agent, promptly following any request therefor by the applicable Funding Agent
or any related Conduit, an enforceability opinion in form and substance
satisfactory to such Funding Agent and its related Conduits. Upon delivery of
the executed Assignment Agreement to such Funding Agent, such selling Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the Funding Agents or the Agent shall be required.
(c) Each of the Committed Purchasers agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of any Conduit or the Funding Agent of its Purchaser Group, to assign all of its
rights and obligations hereunder to (x) another Committed Purchaser or
(y) another funding entity nominated by such Funding Agent and acceptable to its
related Conduits, and willing to participate in this Agreement through the
Facility Termination Date in the place of such Affected Committed Purchaser;
provided, that the Affected Committed Purchaser receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Committed
Purchaser’s Pro Rata Share of its Purchaser Group’s Percentage of the Aggregate
Capital, Term-out Period Advances and Yield owing to the Committed Purchasers
and all accrued but unpaid fees and other costs and expenses payable in respect
of such Pro Rata Share or its Term-out Period Advances.
Section 12.2 Participations. Any Committed Purchaser may, in the ordinary course
of its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Committed Purchasers in its Purchaser Group or any other interest of such
Committed Purchaser hereunder. Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, the Purchasers, the Funding Agents and
the Agent shall continue to deal solely and directly with such Committed
Purchaser in connection with such Committed Purchaser’s rights and obligations
under this Agreement. Each Committed Purchaser agrees that any agreement between
such Committed Purchaser and any such Participant in respect of such
participating interest shall not restrict such Committed Purchaser’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

 

40



--------------------------------------------------------------------------------



 



Section 12.3 Federal Reserve. Any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, and the foregoing provisions of this
Article XII shall not apply to any such pledge or grant of a security interest;
provided, that no such pledge or grant of a security interest shall release a
Committed Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Committed Purchaser as a party hereto.
ARTICLE XIII
[INTENTIONALLY DELETED]

ARTICLE XIV
MISCELLANEOUS
Section 14.1 Waivers and Amendments.
(a) No failure or delay on the part of the Agent, any Funding Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of any provision of this Agreement shall be effective only in
the specific instance and for the specific purpose for which given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller and the Agent, at the direction of the Required Funding
Agents, may enter into written modifications or waivers of any provisions of
this Agreement, provided, however, that no such modification or waiver shall:
(i) without the consent of each affected Purchaser, (A) extend the applicable
Liquidity Termination Date, the Facility Termination Date or the date of any
payment or deposit of Collections by Seller or the Master Servicer, (B) reduce
the rate or extend the time of payment of Yield or any CP Costs (or any
component of Yield or CP Costs) payable to such Purchaser, (C) reduce any fee
payable to the Agent or any Funding Agent for the benefit of the Purchasers,
(D) except pursuant to Article XII hereof, change the amount of the Capital of
any Purchaser or Term-out Period Advances of any Committed Purchaser, any
Committed Purchaser’s Pro Rata Share or any Committed Purchaser’s Commitment,
(E) amend, modify or waive any provision of the definition of Required Funding
Agents or this Section 14.1(b), (F) consent to or permit the assignment or
transfer by Seller of any of its rights and obligations under this Agreement,
(G) change the definition of “Eligible Receivable,” “Combined Reserve
Percentage,” “Dilution Reserve Ratio” or “Net Receivables Balance” or (H) amend
or modify any defined term (or any defined term used directly or indirectly in
such defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses;

 

41



--------------------------------------------------------------------------------



 



(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or
(iii) without the written consent of the affected Funding Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Funding Agent.
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Funding Agents may amend this
Agreement solely to add additional Persons as Committed Purchasers hereunder and
(ii) the Agent, the Required Funding Agents and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers,
the Funding Agents and the Agent.
Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule B hereto or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 14.2. Seller
hereby authorizes each Funding Agent to effect purchases and Tranche Period and
Discount Rate selections in accordance with telephonic notices made by any
Person whom such Funding Agent in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to each Funding Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by any Funding Agent, the records of such Funding Agent shall govern
absent manifest error.
Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

42



--------------------------------------------------------------------------------



 



Section 14.4 Protection of Ownership Interests of the Purchasers.
(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent or any Funding Agent may
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent, the Funding Agents or the Purchasers to exercise and
enforce their rights and remedies hereunder. At any time after the occurrence of
an Amortization Event, the Agent (with the consent of the Required Funding
Agents) may, or may direct Seller or the Master Servicer to, notify the Obligors
of Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Master Servicer (as applicable) shall,
at any Purchaser’s request, withhold the identity of such Purchaser in any such
notification.
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent, any Funding Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s, such
Funding Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.3. Each Seller
Party irrevocably authorizes the Agent at any time and from time to time in the
sole discretion of the Agent, and appoints the Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) to file, without the signature of any
Seller Party, financing statements (together with any continuation statement or
amendments thereto) necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.
Section 14.5 Confidentiality.
(a) Each Seller Party shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent, the Funding
Agents and the Purchasers and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party and its officers
and employees may disclose such information to such Seller Party’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.

 

43



--------------------------------------------------------------------------------



 



(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Funding Agents or the Purchasers by each other, (ii) by
the Agent, the Funding Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by the related Funding Agent or
Committed Purchaser to any nationally recognized statistical rating organization
in compliance with Rule 17g-5 under the Securities Exchange Act of 1934 (or to
any other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction) or otherwise, Commercial Paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to a Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which such Funding Agent or Committed Purchaser acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing. In addition, the Purchasers,
the Funding Agents and the Agent may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
Section 14.6 Bankruptcy Petition. Each of Seller, the Master Servicer, the
Agent, the each Funding Agent and the Committed Purchasers hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Conduit, it will not institute
against, or join any other Person in instituting against, Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Agent, any Funding
Agent or any Purchaser, no claim may be made by any Seller Party or any other
Person against the Agent, any Funding Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN

 

44



--------------------------------------------------------------------------------



 



SHALL LIMIT THE RIGHT OF THE AGENT, ANY FUNDING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY FUNDING AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT, ANY FUNDING AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.
Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 14.11 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

45



--------------------------------------------------------------------------------



 



Section 14.13 Agent Roles; Acknowledgment.
(a) JPMorgan Roles. Each of the Committed Purchasers acknowledges that JPMorgan
acts, or may in the future act, (i) as Agent for the Purchasers, (ii) as Funding
Agent for one or more Conduits and for the Committed Purchasers in its Purchaser
Group, (iii) as issuing and paying agent for the Commercial Paper issued by one
or more Conduits, (iv) to provide credit or liquidity enhancement for the timely
payment for the Commercial Paper of one or more Conduits and (v) to provide
other services from time to time for any of the Purchasers (collectively, the
“JPMorgan Roles”). Without limiting the generality of this Section 14.14, each
Committed Purchaser hereby acknowledges and consents to any and all JPMorgan
Roles and agrees that in connection with any JPMorgan Role, JPMorgan may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as Agent hereunder.
(b) Each of the Purchasers acknowledges that its Funding Agent acts, or may in
the future act, (i) as administrative agent for any Conduit or Committed
Purchaser, (ii) as issuing and paying agent for the Commercial Paper of any
Conduit, (iii) to provide credit or liquidity enhancement for the timely payment
for the Commercial Paper of any Conduit and (iv) to provide other services from
time to time for any Conduit or Committed Purchaser (collectively, the “Funding
Agent Roles”). Without limiting the generality of this Section 14.13, each
Purchaser hereby acknowledges and consents to any and all Funding Agent Roles of
its Funding Agent and agrees that in connection with any Funding Agent Role,
such Funding Agent may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for any Conduit, and the giving of notice to the Agent of a
mandatory purchase pursuant to an agreement with a Funding Source.
(c) Ralcorp and the Seller hereby acknowledge and agree that any Funding Agent
or any affiliate of a Funding Agent may, from time to time (but without any
obligation) purchase and hold Commercial Paper issued by any Conduit for its own
account, regardless of any difference between the discount or yield on such
Commercial Paper and the applicable LIBO Rate.
Section 14.14 Characterization.
(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each Purchaser,
each Funding Agent and the Agent for all representations, warranties, covenants
and indemnities made by Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser, any Funding Agent or the Agent or any assignee
thereof of any obligation of Seller or any Originator or any other Person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller or any Originator.

 

46



--------------------------------------------------------------------------------



 



(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.
(c) If, notwithstanding the intention of the parties expressed above, any sale
or transfer by Seller hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. In
the case of any Recharacterization, Seller represents and warrants that each
remittance of Collections to the Agent or the Purchasers hereunder will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) made in the ordinary course of business or financial
affairs.
(d) Seller hereby authorizes the Agent to file a financing statement naming
Seller as debtor or seller that describes the collateral as “all assets whether
now existing or hereafter arising” or words of similar effect.
Section 14.15 Limited Recourse.
(a) Notwithstanding anything to the contrary contained herein, the obligations
of any Conduit under this Agreement are solely the obligations of such Conduit
and, in the case of obligations of such Conduit other than Commercial Paper,
shall be payable at such time as funds are received by or are available to such
Conduit in excess of funds necessary to pay in full all outstanding Commercial
Paper of such Conduit and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such Conduit but shall continue to accrue. Each party hereto agrees that the
payment of any claim (as defined in Section 101 of the Federal Bankruptcy Code)
of any such party against a Conduit shall be subordinated to the payment in full
of all Commercial Paper of such Conduit.
(b) No recourse under any obligation, covenant or agreement of any Conduit
contained in this Agreement shall be had against any member, manager, officer,
director, employee or agent of such Conduit, the Agent, the Funding Agents or
any of their Affiliates (solely by virtue of such capacity) by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely an obligation of such Conduit individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, employee or agent of such Conduit, the
Agent, the Funding Agents or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit contained in this Agreement, or implied therefrom,
and that any and all personal liability for breaches by such Conduit of any of
such obligations, covenants or agreements, either at common law or at equity, or
by statute, rule or regulation, of every such member, manager, officer,
director, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided, that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them.

 

47



--------------------------------------------------------------------------------



 



Section 14.16 USA PATRIOT Act. Each Committed Purchaser that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of the each Seller Party and other information that will
allow such Committed Purchaser to identify each Seller Party in accordance with
the Act.
Section 14.17 Amendment and Restatement; Consent to Amendment of Receivables
Sale Agreement. This Agreement amends, restates and supersedes in its entirety
the Existing Agreement and shall not constitute a novation thereof. It is the
intent of each of the parties hereto that all references to the Existing
Agreement in any Transaction Document to which such party is a party and which
becomes or remains effective on or after the date hereof shall be deemed to mean
and be references to this Agreement. By its signature hereto, the Agent, each
Funding Agent and each Purchaser consents to the terms of that certain Amended
and Restated Receivables Sale Agreement of even date herewith among the
Originators and the Seller.

 

48



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

            RALCORP RECEIVABLES CORPORATION,
as Seller
      By:   /s/ Scott Monette     Name:   Scott Monette      Title:   President 
   

            RALCORP HOLDINGS, INC.,
as Master Servicer
      By:   /s/ Scott Monette     Name:   Scott Monette      Title:   Corporate
Vice President, Treasurer and Corporate Development Officer     

Signature Page to Amended and Restated
Receivables Purchase Agreement

 





--------------------------------------------------------------------------------



 



            FALCON ASSET SECURITIZATION
COMPANY LLC,
as a Conduit
      By:   JPMorgan Chase Bank, N.A.,         its attorney-in-fact        By:  
/s/ Joel C. Gedroic     Name:   Joel C. Gedroic      Title:   Executive
Director        JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, as a Funding Agent
and as Agent
      By:   /s/ Joel C. Gedroic     Name:   Joel C. Gedroic      Title:  
Executive Director     

Signature Page to Amended and Restated
Receivables Purchase Agreement

 





--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC,
as a Conduit
      By:   /s/ Doris J. Hearn     Name:   Doris J. Hearn      Title:   Vice
President     

            SUNTRUST BANK,
as a Committed Purchaser
      By:   /s/ M. Gabe Bonfield     Name:   M. Gabe Bonfield      Title:   Vice
President        SUNTRUST ROBINSON HUMPHREY, INC.,
as a Funding Agent
      By:   /s/ Joe Franke     Name:   Joe Franke      Title:   Director     

Signature Page to Amended and Restated
Receivables Purchase Agreement

 





--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
“Accrued Promotional Reserves” means, on any date of determination, the amount
of expected credit memoranda and other Dilutions accrued by Post Foods, LLC in
respect of the Receivables in its “accrued a&p actual trade promo account” in
accordance with its customary accounting practices.
“Accrued Sales Discount” means, on any date of determination, the amount of
expected credit memoranda and other Dilutions accrued by the Originators in
respect of the Receivables in their “sales discount accrual account” in
accordance with their customary accounting practices.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Committed Purchaser” has the meaning specified in Section 12.1(c).
“Affiliate” has the meaning specified in the Receivables Sale Agreement.
“Agent” has the meaning specified in the preamble to this Agreement.
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Reserves” means, on any date of determination, an amount equal to the
product of (a) the Combined Reserve Percentage multiplied by (b) the Net
Receivable Balance.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, CP Costs, Yield, Aggregate
Capital, any outstanding Term-out Period Advances and all other unpaid
Obligations (whether due or accrued) at such time.
“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be further amended or modified and in effect from time to time.

 

I-1



--------------------------------------------------------------------------------



 



“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 30 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.
“Amortization Event” has the meaning specified in Article IX.
“Assignment Agreement” has the meaning specified in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, any of the president,
chief financial officer, treasurer or controller of such Person, acting singly.
“Base Rate” means a rate per annum equal to the highest of (i) the Prime Rate,
(ii) the Federal Funds Effective Rate plus 0.50% and (iii) the rate referenced
in clause (i) of definition of LIBO Rate plus 1.00%.
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Funding
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper determined by the Agent to relate to
such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“CAN Obligor” means a Person that (i) if a natural person, is a resident of
Canada or (ii) if a corporation or other business organization, is either
organized under the laws of Canada or any political subdivision thereof or has
its chief executive office located in Canada.

 

I-2



--------------------------------------------------------------------------------



 



“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason. For the avoidance of doubt,
Term-out Period Advances shall not constitute “Capital” hereunder.
“Change of Control” has the meaning specified in the Receivables Sale Agreement.
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, or (iv) which has been identified by Seller
as uncollectible.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI (or such other form agreed to by the Agent in its reasonable
discretion) among a Collection Bank, the Agent, Seller and the Master Servicer
or a Permitted Sub-Servicer.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.
“Collections” has the meaning specified in the Receivables Sale Agreement.
“Combined Reserve Percentage” means, on any date of determination, the sum of
(a) the Yield Reserve Percentage and (b) the greater of (i) the sum of (x) the
Loss Percentage and (iy) the Dilution Percentage and (ii) the sum of (x) 21.0%
and (y) the product of Expected Dilution multiplied by the Dilution Horizon
Ratio.
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller in an amount not
to exceed in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof.

 

I-3



--------------------------------------------------------------------------------



 



“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.
“Committed Purchaser” has the meaning specified in the preamble in this
Agreement.
“Concentration Limit” means, at any time, for any Obligor, 4.25% of the
aggregate Outstanding Balance of all Eligible Receivables, or such higher or
lower amount (a “Special Concentration Limit”) for such Obligor designated by
the Agent, upon not less than three Business Days’ notice to Seller; provided,
that, in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that any Funding Agent may, upon not
less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit. As of the date hereof, until notice from the Agent to the
contrary in accordance with the preceding sentence, the following Special
Concentration Limits shall be in effect:

              Percentage of aggregate Outstanding   Obligor   Balance of all
Eligible Receivables  
CVS/Caremark and Affiliates
    8.50 %
Kroger and Affiliates
    8.50 %
Walgreen’s and Affiliates
    8.50 %
Costco and Affiliates
    8.50 %
Wal-Mart and Affiliates
    17.00 %

“Conduit” has the meaning specified in the preamble to this Agreement.
“Conduit Purchase Limit” means, for any Conduit, the maximum Capital which may
be purchased by such Conduit as set forth on Schedule A hereto.
“Contingent Obligation” has the meaning specified in the Receivables Sale
Agreement.
“Contract” has the meaning specified in the Receivables Sale Agreement.
“CP Costs” means:
(i) for each day, with respect to Three Pillars, the sum of (a) the rate per
annum appearing on page BBAM on the Bloomberg Terminal (successor to Telerate
page 3750) (“Page BBAM”) (or any other page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits for one month in United States dollars) at approximately
11:00 a.m. (London time); provided, that, in the event no such rate is shown,
the applicable rate under this clause (a) shall be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) based on the rates
at which Dollar deposits for one month are displayed on page “LIBOR” of the
Reuters Screen as of 11:00 a.m. (London time) (it being understood that if at
least two (2) such rates appear on such page, the rate will be the arithmetic
mean of such displayed rates); provided, further, that in the event fewer than
two (2) such rates are displayed, or if no such rate is relevant, the applicable
rate under

 

I-4



--------------------------------------------------------------------------------



 



this clause (a) shall be the rate per annum equal to the average of the rates at
which deposits in United States dollars are offered by SunTrust Bank at
approximately 11:00 a.m. (London time) to prime banks in the London interbank
market for a one month, plus (b) the commissions and charges charged by
placement agents and commercial paper dealers with respect to the Commercial
Paper of Three Pillars and other costs associated with the issuance of such
Commercial Paper; or
(ii) for each day for any other Conduit, the sum of (a) discount or yield
accrued on Pooled Commercial Paper of such Conduit on such day, plus (b) any and
all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (c) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper of such Conduit for such day, minus
(d) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with such Pooled Commercial Paper, minus (e) any payment received
on such day net of expenses in respect of Broken Funding Costs related to the
prepayment of any Purchaser Interest of such Conduit pursuant to the terms of
any receivable purchase facilities funded substantially with Pooled Commercial
Paper.
In addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by the related Funding Agent in
its sole discretion to result in incrementally higher CP Costs applicable to
such Incremental Purchase, the Capital associated with any such Incremental
Purchase shall, during such period, be deemed to be funded by such Conduit in a
special pool (which may include capital associated with other receivable
purchase facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such Capital.
“Credit and Collection Policy” has the meaning specified in the Receivables Sale
Agreement.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, interest on such Aggregate Unpaids at a rate
per annum equal to 4.00% above the Base Rate.

 

I-5



--------------------------------------------------------------------------------



 



“Default Ratio” means, as at the last day of any calendar month, the percentage
equal to (a) the sum of (i) all Receivables greater than 90 days but less than
121 days past due, plus (ii) the aggregate actual amount of write-offs during
the calendar month then most recently ended, divided by (b) gross sales of the
Originators during the third calendar month prior to the date of determination.
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for ninety-one (91) or more days from the original due
date thereof.
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Designated Obligor” means an Obligor that the Agent has notified the Seller is
unacceptable.
“Dilution Horizon Ratio” means, on any date of determination, an amount
calculated by dividing (a) cumulative sales generated by the Originators during
the most recent 30 days by (b) the Net Receivables Balance as of the last day of
the month then most recently ended.
“Dilution Percentage” means, on any date of determination, a percentage equal
to:
{ (2 x ED) + [ (DS - ED) x (DS / ED) ] } x DHR
where:
ED        =     Expected Dilution as of such date;
DS        =     the Dilution Spike on such date; and
DHR     =     the Dilution Horizon Ratio.
“Dilution Ratio” means, on any date of determination, a percentage equal to the
Dilutions occurring during the month then most recently ended, divided by gross
sales for the Originators for such month.
“Dilution Reserve Ratio” means, on any date of determination, a percentage equal
to the Dilutions occurring during the month then most recently ended (excluding
Dilutions that have been accrued for and charged to the Accrued Promotional
Reserves and early payment cash discounts), divided by gross sales for the
Originators for such month.
“Dilution Spike” means, on any date of determination, the highest Dilution
Reserve Ratio during the 12 months then most recently ended.

 

I-6



--------------------------------------------------------------------------------



 



“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”
other than reductions arising from contractually agreed upon sales discounts.
“Discount Rate” means, (i) with respect to each Purchaser Interest of the
Committed Purchasers, the LIBO Rate or the Prime Rate, as applicable, and
(ii) with respect to each Term-out Period Advance of the Non-Renewing Committed
Purchasers, the LIBO Rate or the Prime Rate, as applicable.
“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.
“Eligible Investments” shall mean:
(a) direct obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States or obligations of any agency or
instrumentality thereof, if such obligations are backed by the full faith and
credit of the United States;
(b) federal funds, certificates of deposit, time deposits and bankers’
acceptances (which shall each have an original maturity of not more than 90 days
and, in the case of bankers’ acceptances, shall in no event have an original
maturity of more than 365 days) of any United States depository institution or
trust company organized under the laws of the United States or any state and
subject to examination and supervision by federal or state financial
institutions regulatory authorities; provided, however, that the short-term
obligations of such depository institution or trust company are rated “A-1+” by
S&P and “P-1” by Moody’s;
(c) commercial paper (having original maturities of not more than 30 days) of
any corporation incorporated under the laws of the United States or any state
thereof which on the date of the acquisition are rated “A-1+” by S&P and “P-1”
by Moody’s;
(d) securities of money market funds rated “Aam” or better by S&P and “Aa” or
better by Moody’s; and
(e) any other investment approved in writing by the Agent.
“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) is a US Obligor or a CAN Obligor; (b) is not an
Affiliate of any of the parties hereto; and (c) is not a Designated Obligor,
provided, however, that if such Obligor is a CAN Obligor, the Outstanding
Balance of such Receivable, when added to the aggregate Outstanding Balance of
all other Eligible Receivables the Obligor of which is a CAN Obligor, does not
cause the aggregate Outstanding Balance of all Eligible Receivables the Obligors
of which are CAN Obligors to exceed 5.0% of the aggregate Outstanding Balance of
all Receivables at such time,
(ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,

 

I-7



--------------------------------------------------------------------------------



 



(iii) the Obligor of which is not a Top 20 Obligor of Receivables of which more
than 25% are Delinquent Receivables,
(iv) which is not a Charged-Off Receivable or a Defaulted Receivable,
(v) which by its terms is due and payable (A) within 36 days (or, in the case of
food service Receivables and beverage Receivables owing to The Carriage House
Companies, Inc., 45 days) of the original billing date therefor or (B) more than
36 days (or, in the case of food service Receivables and beverage Receivables
owing to The Carriage House Companies, Inc., more than 45 days) but less than
90 days of the original billing date thereof, and, except for any deduction
accrued by Post Foods, LLC in respect of such Receivable in its “accrued a&p
actual trade promo account” in accordance with its customary accounting
practices, has not had its payment terms extended; provided, that in the case of
a Receivable of the type described in clause (B) hereof, the Outstanding Balance
of such Receivable, when added to the aggregate Outstanding Balance of all other
Eligible Receivables of the type described in clause (B) hereof, does not cause
the aggregate Outstanding Balance of all Eligible Receivables of the type
described in clause (B) hereof to exceed two-percent (2%) of the aggregate
Outstanding Balance of all Receivables at such time,
(vi) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,
(vii) which is denominated and payable only in United States dollars in the
United States,
(viii) which arises under a Contract in substantially the form of one of the
form contracts set forth or described on Exhibit IX hereto or otherwise approved
by the Agent in writing, which, together with such Receivable, is in full force
and effect and constitutes the duly authorized, legally valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms,
(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of Originator or any of its assignees under such Contract and (B) does
not contain a confidentiality provision that purports to restrict the ability of
any Purchaser to exercise its rights under this Agreement, including, without
limitation, its right to review the Contract,
(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by Originator,
(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto,
(xii) which satisfies all applicable requirements of the Credit and Collection
Policy,
(xiii) which was generated in the ordinary course of an Originator’s business,

 

I-8



--------------------------------------------------------------------------------



 



(xiv) which is a Government Receivable; provided, that the Outstanding Balance
of such Receivable when added to the Outstanding Balance of all other Eligible
Receivables that are Government Receivables, does not cause the aggregate
Outstanding Balance of all Eligible Receivables that are Government Receivables
to exceed two-percent (2%) of the aggregate Outstanding Balance of all
Receivables at such time,
(xv) which arises solely from the sale of goods or the provision of services to
the related Obligor by an Originator, and not by any other Person (in whole or
in part),
(xvi) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against Originator to cause
Originator to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract),
(xvii) as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,
(xviii) which is not proceeds of inventory which was pledged by the applicable
Originator, and
(xix) all right, title and interest to and in which has been validly transferred
by Originator directly to Seller under and in accordance with the Receivables
Sale Agreement, and Seller has good and marketable title thereto free and clear
of any Adverse Claim.
“Existing Agreement” has the meaning specified in the preamble to this
Agreement.
“Expected Dilution” means, on any date of determination, the average of the
Dilution Reserve Ratios for the twelve months then most recently ended.
“Facility Account” means Seller’s Account No. 1099456 at JPMorgan.
“Facility Termination Date” means the earlier of (i) May 4, 2012 and (ii) the
Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

 

I-9



--------------------------------------------------------------------------------



 



“Fee Letter” means that certain letter agreement dated as of the date hereof
among Seller, the Funding Agents and the Agent, as it may be amended or modified
and in effect from time to time.
“Finance Charges” has the meaning specified in the Receivables Sale Agreement.
“Funding Agent” has the meaning specified in the preamble to this Agreement.
“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of any Conduit, as each may be amended, restated
or otherwise modified from time to time.
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Government Receivable” means any Receivable as to which the Obligor is a
government or a governmental subdivision or agency.
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder (including, without
duplication, any Term-out Period Account Funded Incremental Purchase).
“Indebtedness” has the meaning specified in the Receivables Sale Agreement.
“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): any Originator, or any of their
respective Subsidiaries or Affiliates, (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director
for a corporation or limited liability company whose charter documents required
the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

 

I-10



--------------------------------------------------------------------------------



 



“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the offered
rate for deposits in U.S. dollars appearing on Reuters Screen LIBOR01 Page
(British Bankers’ Association Settlement Date) effective as of 11:00 am (London
time) two Business Days prior to the first day of the relevant Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, provided, that, (x) if such screen is not
available to the related Funding Agent for any reason, the applicable LIBO Rate
for the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (y) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the related Funding Agent to be the rate at which the applicable
Reference Bank offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Tranche Period, in the approximate
amount to be funded at the LIBO Rate and having a maturity equal to such Tranche
Period, divided by (b) one minus the maximum aggregate reserve requirement
(including all basic, supplemental, marginal or other reserves) which is imposed
against the related Funding Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Tranche Period plus (ii) 3.00% per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
“Liquidity Termination Date” means November 3, 2011, (as may be extended for an
additional period of time up to 180 days from time to time in accordance with
Section 1.5 hereof).
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Horizon Ratio” means, on any date of determination, the percentage equal
to (i) gross sales of the Originators in the five calendar months then most
recently ended, divided by (ii) the Net Receivables Balance as of the last day
of the calendar month then most recently ended.
“Loss Percentage” means, at any time, two times the product of the Loss Ratio
times the Loss Horizon Ratio on any day during the calendar month then most
recently ended.
“Loss Ratio” means, on any date of determination, the highest three-month
rolling average Default Ratio during the 12 months then most recently ended.
“Mandatory Reduction Amount” has the meaning specified in Section 2.6.

 

I-11



--------------------------------------------------------------------------------



 



“Master Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Seller Parties taken as a whole, (ii) the ability
of Seller or of Ralcorp, individually, as Performance Guarantor or as Master
Servicer, to perform its obligations under the Transaction Documents to which it
is a party, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) the Agent’s interest, on behalf of the
Purchasers, in the Receivables generally or in any significant portion of the
Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.
“Material Originator” means, on any date of determination, any Originator who
originated more than 30% of the total Receivables originated during the month
then most recently ended.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Master Servicer to the Agent and the
Funding Agents pursuant to Section 8.5.
“Monthly Reporting Date” has the meaning specified in Section 8.5.
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates (net of the aggregate amount of any promotional accruals with
respect to such Obligor reported in the most recently delivered Monthly Report)
exceeds the Concentration Limit for such Obligor, (ii) the aggregate amount of
Unallocated Cash, (iii) the product of (a) 2.75 and (b) the aggregate amount of
Accrued Sales Discount and (iv) the aggregate amount of Accrued Promotional
Reserves.
“Nonrenewing Amount” has the meaning set forth in Section 1.5(a).
“Non-Renewing Committed Purchaser” has the meaning specified in Section 1.5.
“Obligations” has the meaning specified in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Originator(s)” has the meaning specified in the Receivables Sale Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning specified in Section 12.2.

 

I-12



--------------------------------------------------------------------------------



 



“Percentage” means, for any Purchaser Group, (i) at any time prior to the
Facility Termination Date, the percentage equivalent to a fraction (expressed
out to five decimal places), the numerator of which is the aggregate Commitments
of all Committed Purchasers in such Purchaser Group and the denominator of which
is the aggregate Commitments of all Committed Purchasers and (ii) at any time
from and after the Facility Termination Date, the percentage equivalent to a
fraction (expressed out to five decimal places), the numerator of which is the
aggregate Capital of all Purchasers in such Purchaser Group and the denominator
of which is the Aggregate Capital.
“Performance Guarantor” means Ralcorp.
“Performance Undertaking” means that certain Second Amended and Restated
Performance Undertaking, dated as November 4, 2010 of Performance Guarantor in
favor of Seller, as the same may be amended, restated or otherwise modified from
time to time.
“Permitted Sub-Servicers” has the meaning specified in Section 8.1(b).
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pooled Commercial Paper” means, with respect to a Conduit, Commercial Paper
notes of such Conduit subject to any particular pooling arrangement by such
Conduit, but excluding Commercial Paper issued by such Conduit for a tenor and
in an amount specifically requested by any Person in connection with any
agreement effected by such Conduit.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means, with respect to any Purchaser Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).
“Pro Rata Share” means, for each Committed Purchaser, a percentage equal to
(i) the Commitment of such Committed Purchaser, divided by (ii) the aggregate
amount of all Commitments of all Committed Purchasers hereunder, adjusted as
necessary to give effect to the application of the terms of the applicable
Funding Agreement.
“Proposed Reduction Date” has the meaning specified in Section 1.3.
“Purchase Limit” means $135,000,000.00.
“Purchase Notice” has the meaning specified in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.

 

I-13



--------------------------------------------------------------------------------



 



“Purchaser Group” means each group consisting of a Funding Agent, one or more
related Conduits and one or more Committed Purchasers.
“Purchaser” means any Conduit or Committed Purchaser, as applicable, and
“Purchasers” means, collectively, the Conduits and Committed Purchasers.
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C

NRB - AR
where:
C           = the Capital of such Purchaser Interest.
AR        = the Aggregate Reserves.
NRB      = the Net Receivables Balance.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
“Purchasing Committed Purchaser” has the meaning specified in Section 12.1(b).
“Ralcorp” has the meaning specified in the preamble to this Agreement.
“Ralcorp Credit Agreement” means that certain Credit Agreement, dated as of
July 27, 2010, among Ralcorp, as Borrower thereunder, the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and
Issuing Bank, Bank of America, N.A. and SunTrust Bank, as Co-Syndication Agents
and Deutsche Bank AG, New York Branch, Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, as amended, restated or
otherwise modified from time to time unless otherwise specified herein and
whether or not the same remains in effect.
“Receivable” means all “Receivables” under and as defined in the Receivables
Sale Agreement. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

 

I-14



--------------------------------------------------------------------------------



 



“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of November 4, 2010, among the Originators and Seller,
as the same may be amended, restated or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning specified in Section 1.3.
“Reference Bank” means, with respect to any Purchaser Group, the Committed
Purchaser identified as the Reference Bank for such Purchaser Group on
Schedule A.
“Regulatory Change” has the meaning specified in Section 10.2(a).
“Reinvestment” has the meaning specified in Section 2.2.
“Related Security” means, with respect to any Receivable, all of Seller’s now
owned and existing or hereafter arising or acquired right, title and interest in
and to (i) all “Related Security” under and as defined in the Receivables Sale
Agreement, (ii) the Performance Undertaking, (iii) the Receivables Sale
Agreement, and (iv) all proceeds of any of the foregoing.
“Required Funding Agents” means (i) at any time prior to the Facility
Termination Date, Funding Agents whose related Committed Purchasers have
Commitments at such time which, in the aggregate, exceed sixty-six and two
thirds percent (662/3%) of the sum of the Commitments of all Committed
Purchasers hereunder at such time; provided, however, that for purposes of this
definition, the aggregate Capital of the Purchasers in a Purchaser Group at such
time shall be deemed to be the Commitments of the Committed Purchasers in such
Purchaser Group at such time and will not include those Commitments attributable
to a Non-Renewing Committed Purchaser in such Purchaser Group or (ii) from and
after the Facility Termination Date, Funding Agents whose related Purchasers
hold Capital at such time which, in the aggregate, exceeds sixty-six and two
thirds percent (662/3%) of the Aggregate Capital hereunder at such time.
“Required Notice Period” means two (2) Business Days.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase,

 

I-15



--------------------------------------------------------------------------------



 



retirement, defeasance, sinking fund or similar payment and any claim for
rescission with respect to the Subordinated Loans (as defined in the Receivables
Sale Agreement), (iv) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of capital stock of Seller now or
hereafter outstanding, and (v) any payment of management fees by Seller (except
for reasonable management fees to the Originator or its Affiliates in
reimbursement of actual management services performed).
“Scheduled Liquidity Termination Date” has the meaning set forth in Section
1.5(a).
“Seller” has the meaning specified in the preamble to this Agreement.
“Seller Parties” has the meaning specified in the preamble to this Agreement.
“Servicing Fee” has the meaning specified in Section 8.6.
“Settlement Date” means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Tranche Period in respect of each
Purchaser Interest of the Committed Purchasers.
“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of a Committed Purchaser, the entire Tranche Period of such
Purchaser Interest.
“Subsidiary” has the meaning specified in the Receivables Sale Agreement.
“Term-out Period Account” means, for any Committed Purchaser, the Term-out
Period Account in the name of the Seller maintained by such Committed Purchaser
during the Term-out Period, if any, and under the control and dominion of such
Committed Purchaser, to secure the Seller’s obligation to repay the Term-out
Period Advance made by such Committed Purchaser.
“Term-out Period Account Funded Incremental Purchase” means any Incremental
Purchase made by a Committed Purchaser which is funded by a withdrawal from such
Committed Purchaser’s Term-out Period Account.
“Term-out Period Advance” shall mean, as of any date of determination in respect
of any Committed Purchaser, the amount deposited by such Committed Purchaser
into such Committed Purchaser’s Term-out Period Account pursuant to
Section 1.5(b) hereof minus any Term-out Period Account Funded Incremental
Purchases made by such Committed Purchaser plus any repayments or prepayments in
respect of Capital that are paid to such Term-out Period Account in accordance
with Section 2.8 hereof. The term “Term-out Period Advance” does not include any
Term-out Period Account Funded Incremental Purchase.
“Term-out Period” shall mean, with respect to any Committed Purchaser, the
period commencing on the date, if any, on which such Committed Purchaser
establishes its Term-out Period Account and makes the initial deposit therein
pursuant to Section 1.5(b) hereof and ending on the Facility Termination Date.

 

I-16



--------------------------------------------------------------------------------



 



“Terminating Tranche” has the meaning specified in Section 4.3(b).
“Three Pillars” has the meaning specified in the preliminary statements.
“Top 20 Obligor” means, for any month of determination, an Obligor whose
Receivables had one of the 20 highest aggregate Outstanding Balances as of the
last day of the month then most recently ended.
“Tranche Period” means, with respect to any Purchaser Interest or Term-out
Period Advance held by a Committed Purchaser:
(a) if Yield for such Purchaser Interest or Term-out Period Advance is
calculated on the basis of the LIBO Rate, a period of one, two, three or six
months selected by Seller with the approval of the related Funding Agent (which
consent shall not be unreasonably withheld) pursuant to this Agreement, or such
other period as may be mutually agreeable to such Funding Agent and Seller,
commencing on a Business Day selected by Seller or such Funding Agent pursuant
to this Agreement. Such Tranche Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or
(b) if Yield for such Purchaser Interest or Term-out Period Advance is
calculated on the basis of the Base Rate, a period designated by Seller
commencing on a Business Day selected by Seller, provided that no such period
shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the related Funding Agent.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Subordinated Note (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

I-17



--------------------------------------------------------------------------------



 



“Unallocated Cash” means, on any date of determination, Collections received by
the Servicer (or a Permitted Sub-Servicer) which have not yet been posted to the
invoice evidencing a particular Receivable.
“US Obligor” means a Person that (i) if a natural person, is a resident of the
United States or (ii) if a corporation or other business organization, is either
organized under the laws of the United States or any political subdivision
thereof or has its chief executive office located in the United States.
“Yield” means for each respective Tranche Period relating to Purchaser Interests
and Term-out Period Advances of a Committed Purchaser, an amount equal to the
product of the applicable Discount Rate for each such Purchaser Interest
multiplied by the Capital of such Purchaser Interest in the case of any
Purchaser Interest, or the principal amount of such Term-out Period Advance in
the case of any Term-out Period Advance, in each case for each day elapsed
during such Tranche Period, annualized on a 360 day basis.
“Yield Reserve Percentage” means, on any date, an amount equal to 2.0%.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

I-18



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Agent and as Funding Agent
10 South Dearborn Street, Floor 13
Chicago, Illinois 60603
Attn: ABS Conduit Portfolio Management
Falcon Funding Manager, Fax No. (312) 732-3600
SunTrust Robinson Humphrey, Inc., as Funding Agent
Mail Code GA-ATL-3950
303 Peachtree Street N.E., 24th Floor
Atlanta, Georgia 30308
Attn: Michael Peden

  Re:   
PURCHASE NOTICE

Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of November 4, 2010 (the “Receivables Purchase Agreement”),
among Ralcorp Receivables Corporation, a Nevada corporation (“Seller”), Ralcorp
Holdings, Inc., a Missouri corporation, as initial Master Servicer, the Conduits
and Committed Purchasers from time to time party thereto, the Funding Agents
from time to time party thereto, and JPMorgan Chase Bank, N.A., as agent for the
Purchasers hereunder or any successor agent hereunder (together with its
successors and assigns thereunder, the “Agent”). Capitalized terms used herein
shall have the meanings assigned to such terms in the Receivables Purchase
Agreement.
Each Funding Agent is hereby notified of the following Incremental Purchase:

     
Purchase Price:
  $                                        
 
   
Percentages:
   
 
   
JPMorgan:
  $                                        
Three Pillars:
  $                                        
 
   
Date of Purchase:
                                          
 
   
Requested Discount Rate:
  [LIBO Rate] [Base Rate] [Pooled Commercial Paper rate]
 
   
Percentage of each Purchaser Group:
  $                                        
 
  $                                        
 
  $                                        

 

 



--------------------------------------------------------------------------------



 



Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. (  )
Please advise [Name] at telephone no. (   )
                                         if the related Conduit will not be
making this purchase.
In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;
(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and
(iv) the amount of Aggregate Capital is $                     after giving
effect to the Incremental Purchase to be made on the Purchase Date.

            Very truly yours,

RALCORP RECEIVABLES CORPORATION
      By:         Name:       Title:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS;
SELLER’S FEDERAL EMPLOYER IDENTIFICATION NUMBER
RALCORP HOLDINGS, INC.

     
Chief Executive Offices;
   
Principal Places of Business:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Locations of Records:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Federal Employer
   
Identification Number:
  43-1766315
 
   
Trade and Assumed Names;
   
Prior Legal Names:
  Assumed Names:
 
  •   DJM Sales Co.
 
  •   Ralston Foods

RALCORP RECEIVABLES CORPORATION

     
Chief Executive Offices:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Principal Places of Business:
  1055 E. Greg Street
 
  Sparks, Nevada 89431
 
   
Locations of Records:
  St. Louis, MO
 
   
Federal Employer
Identification Number:
  36-4468054
 
   
Trade and Assumed Names;
Prior Legal Names:
  None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
LOCK-BOXES; COLLECTION ACCOUNTS; COLLECTION BANKS

          Lock-Box   Related Collection Account  
JPMorgan Chase Bank
    5562163  
Chicago # 21684
       
JPMorgan Chase Bank
    5562163  
Charlotte # 905933
       
JPMorgan Chase Bank
    5562163  
Dallas # 730756
       
JPMorgan Chase Bank
    771068632  
Chicago # 23105
       
JPMorgan Chase Bank
    658553375  
Chicago # 21140
       
JPMorgan Chase Bank
    648726578  
Chicago # 21962
       
JPMorgan Chase Bank
    811107879  
Chicago # 24625
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE

To:  
JPMorgan Chase Bank, N.A., as Agent and Funding Agent
SunTrust Robinson Humphrey, Inc., as Funding Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement, dated as of November 4, 2010 (the
“Agreement”), among Ralcorp Receivables Corporation, a Nevada corporation
(“Seller”), Ralcorp Holdings, Inc., a Missouri corporation, as initial Master
Servicer, the Conduits and Committed Purchasers from time to time party thereto,
the Funding Agents from time to time party thereto, and JPMorgan Chase Bank,
N.A., as agent for the Purchasers hereunder or any successor agent hereunder
(together with its successors and assigns thereunder, the “Agent”).
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                      of                     .
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 4 below.
4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
                                        
The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this
                     day of                     , 20     .
                                                            

 

 



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the       day of                     ,           , by and between
                                         (“Assignor”) and
                                         (“Assignee”).
PRELIMINARY STATEMENTS
A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 4, 2010 (as amended, modified or restated from
time to time, the “Purchase Agreement”), among Ralcorp Receivables Corporation,
a Nevada corporation (“Seller”), Ralcorp Holdings, Inc., a Missouri corporation,
as initial Master Servicer, the Conduits and Committed Purchasers from time to
time party thereto, the Funding Agents from time to time party thereto, and
JPMorgan Chase Bank, N.A., as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns thereunder,
the “Agent”). Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Purchase
Agreement.
B. Assignor is a [Conduit][Committed Purchaser] party to the Purchase Agreement,
and Assignee wishes to become a [Conduit][Committed Purchaser] thereunder; and
C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, [Assignor’s Commitment]
and (if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.
AGREEMENT
The parties hereto hereby agree as follows:
1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Funding Agent on behalf of the Assignor in its sole
discretion) following the date on which a notice substantially in the form of
Schedule II to this Assignment Agreement (“Effective Notice”) is delivered by
such Funding Agent on behalf of the Assignor to the Seller, the Agent and the
Assignee. From and after the Effective Date, Assignee shall be a
[Conduit][Committed Purchaser] party to the Purchase Agreement for all purposes
thereof as if Assignee were an original party thereto and Assignee agrees to be
bound by all of the terms and provisions contained therein.
2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s [Commitment and all] rights and obligations associated therewith
under the terms of the Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s [Commitment
and the] Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.
4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.
5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.
6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment

 

 



--------------------------------------------------------------------------------



 



Agreement; (d) Assignee will, independently and without reliance upon the Agent,
the Seller or any other Purchaser and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent, respectively, by the terms thereof, together with
such powers as are reasonably incidental thereto; (f) Assignee appoints and
authorizes [FUNDING AGENT] to take such action as agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to a
Funding Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (g) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a [Conduit][Committed Purchaser].
7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Sections 4.1, 13.1 and 14.6 thereof.
8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.
10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of Conduit, it will not institute against, or join any other
Person in instituting against, Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

            [ASSIGNOR]
      By:         Title:                  [ASSIGNEE]
      By:         Title:           

 

 



--------------------------------------------------------------------------------



 



         

          [Consented to:
RALCORP RECEIVABLES
CORPORATION
      By:         Title:]             

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date: _______, _______
Transferred Percentage: _______%

                      A-1   A-2   B-1   B-2 Assignor   Commitment
(prior to giving
effect to the
Assignment
Agreement)   Commitment
(after giving
effect to the
Assignment
Agreement)   Outstanding
Capital (if any)   Ratable Share of
Outstanding
Capital                  

                          A-2   B-1   B-2 Assignee                Commitment
(after giving
effect to the
Assignment
Agreement)   Outstanding
Capital (if any)   Ratable Share of
Outstanding
Capital                  

Address for Notices
                                        
                                        
Attention:
Phone:
Fax:

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE
TO:   ________________________, Assignor

    ________________________, Assignee       JPMorgan Chase Bank, N.A., as Agent
      Ralcorp Receivables Corporation, as Seller

The undersigned, as Agent under the Amended and Restated Receivables Purchase
Agreement, dated as of November 4, 2010, among Ralcorp Receivables Corporation,
a Nevada corporation, Ralcorp Holdings, Inc., a Missouri corporation, as initial
Master Servicer, the Conduits and Committed Purchasers from time to time party
thereto, the Funding Agents from time to time party thereto, and JPMorgan Chase
Bank, N.A., as agent for the Purchasers hereunder or any successor agent
hereunder (together with its successors and assigns thereunder), hereby
acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of _______, _______ between _______, as Assignor, and
_______, as Assignee. Terms defined in such Assignment Agreement are used herein
as therein defined.
1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be _______, _______.
2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$_______ to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

            Very truly yours,

[NAME OF FUNDING AGENT],
as Funding Agent
      By:        Title:               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT VIII
CREDIT AND COLLECTION POLICY
See Exhibit V to Receivables Sale Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF CONTRACT(S)
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF MONTHLY REPORT
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
Attached

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Purchaser Groups; Commitments

      JPMorgan Purchaser Group
 
   
Conduit:
  Falcon Asset Securitization Company LLC
Conduit Purchase Limit:
  $75,000,000
Committed Purchaser(s):
  JPMorgan Chase Bank, N.A.
Commitment(s):
  $75,000,000
Funding Agent:
  JPMorgan Chase Bank, N.A.
Reference Bank:
  JPMorgan Chase Bank, N.A.
 
    SunTrust Purchaser Group
 
   
Conduit:
  Three Pillars Funding LLC
Conduit Purchase Limit:
  $60,000,000
Committed Purchaser(s):
  SunTrust Bank
Commitment(s):
  $60,000,000
Funding Agent:
  SunTrust Robinson Humphrey, Inc.
Reference Bank:
  SunTrust Bank

 

